

 
Execution Version

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







CREDIT AGREEMENT
 


 
Among
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
 
The Several Lenders
from Time to Time Parties Hereto
 


 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 


UNION BANK, N.A., WELLS FARGO BANK, N.A.,
BARCLAYS BANK PLC, CITIBANK, N.A.
and THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agents
 


BANK OF CHINA, LOS ANGELES BRANCH, THE BANK OF NEW YORK MELLON, BNP PARIBAS,
MORGAN STANLEY SENIOR FUNDING, INC., ROYAL BANK OF CANADA, SUNTRUST BANK, UBS
LOAN FINANCE LLC and U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agents




 
Dated as of May 18, 2012
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


J.P. MORGAN SECURITIES LLC, UNION BANK, N.A.,
WELLS FARGO SECURITIES LLC, BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC. and RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners



 
 

--------------------------------------------------------------------------------

 


 
  Table of Contents    
Page
SECTION 1.   DEFINITIONS
5
1.1.
Defined Terms
5
1.2.
Other Definitional Provisions
18
SECTION 2. AMOUNT AND TERMS OF THE CREDIT FACILITY
18
2.1.
The Commitments; Increase in Total Commitments
18
2.2.
Procedure for Borrowing
20
2.3.
Fees
21
2.4.
Repayment of Loans and Swingline Loans; Evidence of Debt.
21
2.5.
Prepayments and Termination or Reduction of Commitments
22
2.6.
Conversion and Continuation Options
23
2.7.
Minimum Amounts and Maximum Number of Tranches
23
2.8.
Interest Rates and Payment Dates
24
2.9.
Computation of Interest and Fees
24
2.10.
Inability to Determine Interest Rate
24
2.11.
Pro Rata Treatment and Payments
25
2.12.
Illegality
26
2.13.
Additional Costs
26
2.14.
Taxes
28
2.15.
Indemnity
31
2.16.
Change of Lending Office
31
2.17.
Replacement of Lenders under Certain Circumstances.
31
2.18.
Extension Option.
32
2.19.
Swingline Commitment.
33
2.20.
Procedure for Swingline Borrowing; Refunding of Swingline Loans.
34
2.21.
Defaulting Lenders.
35
SECTION 3. LETTERS OF CREDIT
38
3.1.
General
38
3.2.
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions
39
3.3.
Expiration Date
39
3.4.
Participations
40
3.5.
Reimbursement
40
3.6.
Obligations Absolute
41
3.7.
Disbursement Procedures
42
3.8.
Interim Interest
42
3.9.
Replacement of the Issuing Lender
42
SECTION 4. REPRESENTATIONS AND WARRANTIES
43
4.1.
Financial Condition
43
4.2.
No Change
43
4.3.
Corporate Existence
43
4.4.
Corporate Power; No Legal Bar
43
           

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 
 
4.5.
Authorization; Enforceability
43
4.6.
ERISA.
44
4.7.
No Material Litigation
44
4.8.
Taxes
44
4.9.
Purpose of Loans
44
4.10.
No Default
44
4.11.
Environmental Matters
45
SECTION 5. CONDITIONS PRECEDENT
45
5.1.
Conditions of Effectiveness
45
5.2.
Conditions to Each Extension of Credit
46
SECTION 6. COVENANTS
46
6.1.
Financial Statements; Certificates
46
6.2.
Compliance; Maintenance of Existence
48
6.3.
Inspection of Property; Books and Records; Discussions
48
6.4.
Notices
49
6.5.
Limitation on Fundamental Changes
49
6.6.
Consolidated Capitalization Ratio
50
6.7.
Limitation on Liens
50
SECTION 7. EVENTS OF DEFAULT  50
SECTION 8. THE ADMINISTRATIVE AGENT
52
8.1.
Appointment
53
8.2.
Delegation of Duties
53
8.3.
Exculpatory Provisions
53
8.4.
Reliance by Administrative Agent
53
8.5.
Notice of Default
54
8.6.
Non‑Reliance on Administrative Agent and Other Lenders
54
8.7.
Indemnification
54
8.8.
Administrative Agent in Its Individual Capacity
55
8.9.
Successor Administrative Agent
55
8.10.
The Co-Syndication and Documentation Agents
56
SECTION 9. MISCELLANEOUS    56
9.1.
Amendments and Waivers
56
9.2.
Notices
56
9.3.
No Waiver; Cumulative Remedies
57
9.4.
Survival
57
9.5.
Payment of Expenses
58
9.6.
Transfer Provisions.
58
9.7.
Adjustments; Set-Off
61
9.8.
Counterparts
62
9.9.
Severability
62
9.10.
Integration
62
9.11.
GOVERNING LAW
62

 
 
 
 
iii

--------------------------------------------------------------------------------

 


9.12.
WAIVERS OF JURY TRIAL
62
9.13.
Submission To Jurisdiction; Waivers
63
9.14.
Confidentiality
63
9.15.
USA Patriot Act
64
9.16.
California Judicial Reference.
64
9.17.
No Fiduciary Duty
64

 


 
SCHEDULES
 
1.1         Lending Offices and Commitments


EXHIBITS
A          Form of Note
B           Form of Exemption Certificate
C           Form of Borrower Closing Certificate
D-1       Form of Legal Opinion of Associate General Counsel of the Borrower
D-2       Form of Opinion of Special Counsel to the Administrative Agent
E           Form of Assignment and Assumption
F           Form of New Lender Supplement
G           Form of Commitment Increase Supplement


 


 
iv 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT, dated as of May 18, 2012 (as may be amended, supplemented
or otherwise modified from time to time, this “Agreement”), is made by and among
SOUTHERN CALIFORNIA EDISON COMPANY, a California corporation (the “Borrower”),
the several banks and other financial institutions from time to time parties
hereto (the “Lenders”), UNION BANK, N.A., WELLS FARGO BANK, N.A., BARCLAYS BANK
PLC, CITIBANK, N.A. and THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication agents
(in such capacity the “Co-Syndication Agents”), Bank of China, Los Angeles
Branch, The Bank of New York Mellon, BNP Paribas, Morgan Stanley Senior Funding,
Inc., Royal Bank of Canada, SunTrust Bank, UBS Loan Finance LLC and U.S. Bank,
National Association as Documentation Agents (in their respective capacities as
such, the “Documentation Agents”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent” and, together with the Co-Syndication Agents and the Documentation
Agents, the “Agents”).


W I T N E S S E T H:
 
WHEREAS, the Borrower and certain lenders and agents are parties to the Amended
and Restated Credit Agreement, dated as of February 23, 2007 (as amended,
supplemented or otherwise modified prior to the date hereof, the “2007 Credit
Agreement”) and the Credit Agreement, dated as of March 5, 2010 (as amended,
supplemented or otherwise modified prior to the date hereof, the “2010 Credit
Agreement”, together with the 2007 Credit Agreement, the “Existing Credit
Agreements”); and
 
WHEREAS, the Borrower has requested that the Lenders make revolving commitments
to the Borrower on the Closing Date in an aggregate principal amount of up to
$2,750,000,000 in order to refinance the Existing Credit Agreements and for
general corporate and working capital purposes of the Borrower and its
Subsidiaries;
 
NOW, THEREFORE, the Borrower, the Lenders and the Agents hereby agree as
follows:
 
SECTION 1.   DEFINITIONS
 
1.1. Defined Terms.  As used in this Agreement, the following terms shall have
the following meanings:
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1% and (c) the Eurodollar Rate that would be calculated as
of such day (or if such day is not a Business Day, as of the first preceding
Business Day) in respect of a proposed Eurodollar Loan with a one month Interest
Period plus 1%.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or such Eurodollar Rate, respectively.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“ABR Loans”:  Loans and Swingline Loans, the rate of interest applicable to
which is based upon the ABR.
 
“Act”:  as defined in Section 9.15.
 
“Additional Costs”:  as defined in Section 2.13(a).
 
“Administrative Agent”: as defined in the preamble hereto.
 
“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.
 
“Agents”:  as defined in the preamble hereto.
 
“Agreement”:  as defined in the preamble hereto.
 
“Alternate Rate”: with respect to any Swingline Loan, the interest rate to be
borne by such Swingline Loan as agreed upon by the Borrower and the applicable
Swingline Lender.
 
“Alternate Rate Swingline Loan”:  a Swingline Loan based on the Alternate Rate.
 
“Applicable Margin”:  for any day, the applicable rate per annum set forth under
the relevant column heading below, based upon the then most current senior
unsecured non credit-enhanced debt ratings (“Unsecured Debt Ratings”) and/or
corporate issuer ratings (“Corporate Issuer Ratings”); each of the Unsecured
Debt Ratings, on the one hand, and the Corporate Issuer Ratings, on the other,
being a “Ratings Type”) of the Borrower issued by S&P and Moody’s, respectively:
 
Level
Rating
S&P/Moody’s
Facility Fee Rate
Applicable Margin for ABR Loans
Applicable Margin for Eurodollar Loans
Letter of Credit Participation Fee Rate
1
A+/A1 or higher
0.075%
0%
0.800%
0.800%
2
A/A2
0.100%
0%
0.900%
0.900%
3
A-/A3
0.125%
0%
1.000%
1.000%
4
BBB+/Baa1
0.175%
0.075%
1.075%
1.075%
5
BBB/Baa2
0.225%
0.275%
1.275%
1.275%
6
Lower than
BBB-/Baa3
0.275%
0.475%
1.475%
1.475%



 
The Applicable Margin will be based on the Borrower’s most current Unsecured
Debt Ratings unless neither S&P nor Moody’s issues such ratings and, in the
absence of such Unsecured Debt Ratings, will be based on the Corporate Issuer
Ratings to the extent described below. Subject to the provisions of this
paragraph regarding split ratings,
 
 
 
6

--------------------------------------------------------------------------------

 
 
changes in the Applicable Margin shall become effective on the date on which S&P
and/or Moody’s changes its relevant rating for the applicable Ratings Type.  In
the event of split ratings in a Ratings Type, the higher rating shall govern. 
In the event that, at any time, a rating for a Ratings Type is not available
from one of such rating agencies, the Applicable Margin shall be determined on
the basis of the rating from the other rating agency. In the event that, at any
time, Unsecured Debt Ratings from each such rating agency are not available for
companies generally, the Applicable Margin shall be determined on the basis of
the Corporate Issuer Ratings, or in the event that, at any time, Corporate
Issuer Ratings from each such rating agency are not available for companies
generally, the Applicable Margin shall be determined on the basis of the last
Unsecured Debt Rating and Corporate Issuer Rating made available.  In the event
that, at any time, Unsecured Debt Ratings or Corporate Issuer Ratings are not
available for the Borrower but are generally available for other companies, then
the Applicable Margin shall be as for Level 6.
 
“Assignee”:  as defined in Section 9.6(c).
 
“Assignment and Assumption”:  as defined in Section 9.6(c).
 
“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent (in consultation with the Borrower), has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
 
“Barclays”: Barclays Bank PLC.
 
“Board”:  the Board of Governors of the Federal Reserve System (or any
successor).
 
“Borrower”: as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified in a notice (i) pursuant to
Section 2.2 as a date on which the Borrower requests the Lenders to make Loans
hereunder or (ii) pursuant to Section 2.20 as a date on which the Borrower
requests the Swingline Lender to make Swingline Loans hereunder.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except
 
 
 
7

--------------------------------------------------------------------------------

 
that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall mean any Business Day (as defined above) on which dealings in foreign
currencies and exchange between banks may be carried on in London, England and
in New York, New York.
 
“Capital Stock”: shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
ownership interest.
 
“Citi”: Citibank, N.A..
 
“Closing Date”:  May 18, 2012.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment”:  as to any Lender, the obligation of such Lender to make Loans and
to acquire participations in Letters of Credit and Swingline Loans in the
aggregate principal and/or face amount set forth under the heading “Commitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, including Section 2.1.
 
“Commitment Increase Amount”:  as defined in Section 2.1(b).
 
“Commitment Increase Notice”:  as defined in Section 2.1(b).
 
“Commitment Period”:  the period from and including the Closing Date to the
Termination Date.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.
 
“Consolidated Capital”:  at any time, the sum of, without duplication, (i)
Consolidated Total Indebtedness plus (ii) the amount set forth opposite the
captions “shareholders’ equity” and “preferred stock” (or similar captions) on a
consolidated balance sheet of the Borrower prepared in accordance with GAAP plus
(iii) the outstanding principal amount of any junior subordinated deferrable
interest debentures or similar securities issued by the Borrower or any of its
Subsidiaries.
 
“Consolidated Capitalization Ratio”:  on the last day of any fiscal quarter, the
ratio of (a) Consolidated Total Indebtedness to (b) Consolidated Capital.
 
“Consolidated Total Indebtedness”:  at any date, the sum of (i) the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date determined on a GAAP consolidated basis and (ii) without duplication,
the aggregate
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 principal amount of all Indebtedness of any other Persons at such date
determined on a GAAP consolidated basis to the extent the payment of such
Indebtedness is guaranteed by the Borrower or any of its Subsidiaries.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Conversion Date”:  as defined in Section 2.6.
 
“Corporate Issuer Rating”: as defined in the definition of “Applicable Margin”.
 
“Credit Party”: any of the Lenders, the Issuing Lenders, the Swingline Lenders
and the Agents.
 
“Declining Lender”:  as defined in Section 2.18.
 
“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Defaulting Lender”:  any Lender that (a) has failed, within three Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder (unless the subject of a good faith dispute), unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance reasonably
satisfactory to it, (d) has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit (unless the
subject of a good faith dispute) or (e) has, or whose Lender Parent has, become
the subject of a Bankruptcy Event.
 
“Documentation Agents”: as defined in the preamble hereto.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Dollars” and “$”:  dollars in lawful currency of the United States of America.
 
“Downgraded Lender”: any Lender that has a non-investment grade senior unsecured
debt rating from Moody’s, S&P or another nationally recognized rating agency.
 
“Edison International”: Edison International, a California corporation which is
the majority owner of the Borrower.
 
“Environmental Laws”:  any and all federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority or other Requirements of Law (including common
law) regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum (rounded upwards, if
necessary, to the next higher of 1/100th of 1%) equal to the rate for Dollar
deposits for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the Reuters Screen LIBOR01 Page at or about
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period.  In the event that such rate does not appear on the Reuters
Screen LIBOR01 Page (or otherwise on such screen), the “Eurodollar Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein, and in an amount
comparable to the amount of its Eurodollar Loan.
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.
 
“Existing Credit Agreements”: as defined in the recitals hereto.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
“Existing Termination Date”:  as defined in Section 2.18.
 
“Exposure”:  with respect to any Lender at any time, an amount equal to the sum
of, without duplication, the amount of such Lender’s outstanding Loans, LC
Exposure and Swingline Exposure.
 
“Extending Lender”:  as defined in Section 2.18.
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
“Facility Fee”:  the facility fee payable pursuant to Section 2.3(a) at the
Facility Fee Rate.
 
“Facility Fee Rate”:  the facility fee rate per annum set forth in the
definition of “Applicable Margin”.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time; provided, however, that with respect
Section 6.6 and the calculation of the Consolidated Capitalization Ratio as used
therein (and the defined terms used in the definition of “Consolidated
Capitalization Ratio”), GAAP shall mean generally accepted accounting principles
in the United States of America in effect on the Closing Date.  It is understood
and agreed that the Borrower will deliver information reasonably satisfactory to
the Administrative Agent to reconcile any calculations of the Consolidated
Capitalization Ratio to the extent there is a change in GAAP with respect
thereto after the Closing Date.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
business and payable in accordance with customary practices) or representing
reimbursement obligations in respect of letters of credit which have been
funded, (b) any other indebtedness of such Person which is evidenced by a note,
bond, debenture or similar instrument, (c) all indebtedness created or arising
under any conditional sale or title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) all obligations of such Person as lessee which
are capitalized in accordance with GAAP, (e) all direct and indirect guarantee
obligations (whether by guarantee, reimbursement or indemnity or agreement to
maintain financial condition or solvency or otherwise) of such Person in respect
of any obligations of the type described in the preceding clauses (a) through
(d) of any other Person, (f) all obligations of the kind referred to in clauses
(a) through (d) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (g) for the purposes of Section 7(g) only, all obligations of
such Person in respect of Hedge Agreements in an amount equal to the net amount
that would be payable by such Person upon the acceleration, termination or
liquidation thereof.  Notwithstanding the foregoing, with respect to the
Borrower and its Subsidiaries, Indebtedness shall not include (i) obligations
under a Receivables Securitization of such Person, (ii) any junior subordinated
deferrable interest debentures or similar securities issued by the Borrower,
(iii) power-purchase contract obligations and fuel contract obligations that in
each case are included as indebtedness on the consolidated balance sheet of the
Borrower and (iv) indebtedness of variable interest entities that are
consolidated with the Borrower for financial reporting purposes and whose
indebtedness is non-recourse to the Borrower and its Subsidiaries (other than
such entities).
 
“Indenture”:  the Trust Indenture, dated as of October 1, 1923 between the
Borrower and The Bank of New York Trust Company, N.A. and D.G. Donovan as
trustees, as amended and supplemented from time to time.
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than a Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan, having an Interest Period of three months or less, the last day
of each Interest Period therefor, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof (e.g., six months), after the first day of such Interest
Period and the last day of such Interest Period, (d) as to any Eurodollar Loan
the date of any repayment or prepayment made in respect thereof and (e) as to
any Swingline Loan, the day that such Swingline Loan is required to be repaid.
 
“Interest Period”:  (a) with respect to any ABR Loan (other than a Swingline
Loan), the period commencing on the Borrowing Date or the Conversion Date, as
the case may be, with respect to such ABR Loan and ending on the last day of
each March,
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, and (b) with respect to any Eurodollar Loan:
 
(i) initially, the period commencing on the Borrowing Date or the Conversion
Date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months or 7, 14 or 21 days thereafter as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and
 
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months or 7, 14 or 21 days thereafter as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than two Business Days
prior to the last day of the then current Interest Period with respect thereto;
 
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
 
(1)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(2)  any Interest Period for a Loan that would otherwise extend beyond the
Termination Date shall end on the Termination Date; and
 
(3)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Issuing Lender”:  each of JPMorgan Chase Bank, Union Bank, Wells Fargo,
Barclays, Citi and RBS and any other Lender which agrees to act as Issuing
Lender hereunder, in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 3.9.  Any Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.  Each reference herein to “the Issuing Lender” shall
be deemed to be a reference to the relevant Issuing Lender.
 
“JPMorgan Chase Bank”:  JPMorgan Chase Bank, N.A., a national banking
association.
 
“LC Disbursement”:  a payment made by the Issuing Lender pursuant to a Letter of
Credit.
 
“LC Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC
 
 
13

--------------------------------------------------------------------------------

 
 
 
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time.  The LC Exposure of any Lender at any time shall be its Percentage
of the total LC Exposure at such time.
 
“Lender Parent”:  with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
 
“Lenders”:  as defined in the preamble hereto; provided that, wherever
appropriate, each reference herein to the Lenders shall be deemed to include the
Issuing Lenders and/or the Swingline Lenders.
 
“Lending Office”:  each Lender’s lending office designated in Schedule 1.1 or
such other office of such Lender notified to the Administrative Agent and
Borrower.
 
“Letter of Credit”:  any standby letter of credit issued pursuant to this
Agreement.
 
“Letter of Credit Commitment”:  as to any Issuing Lender, the obligation of such
Issuing Lender to issue Letters of Credit in Dollars for the account of the
Borrower in an aggregate amount up to $250,000,000 at any time.  The aggregate
Letter of Credit Commitments of all of the Issuing Lenders on the Closing Date
is $1,500,000,000.
 
“Letter of Credit Fronting Fee”:  as defined in Section 2.3(c).
 
“Letter of Credit Participation Fee”: the letter of credit participation fee
payable pursuant to Section 2.3(c) at the Letter of Credit Participation Fee
Rate.
 
“Letter of Credit Participation Fee Rate”: the letter of credit participation
fee rate per annum set forth in the definition of “Applicable Margin”.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capitalized lease obligation
having substantially the same economic effect as any of the foregoing).
 
“Loan”:  any loan made pursuant to this Agreement.
 
“Loan Documents”:  this Agreement and any Notes.
 
“Material Adverse Effect”:  (a) a change in the business, property, operations
or financial condition of the Borrower and its consolidated Subsidiaries taken
as a whole that could reasonably be expected to materially and adversely affect
the Borrower’s ability to perform its obligations under the Loan Documents or
(b) a material adverse effect on the validity or enforceability of this
Agreement or any of the other Loan Documents.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation, but excluding any such substances, materials or
wastes that are used or present on any property in conformance with the
Requirements of Law.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“New Lender”:  as defined in Section 2.1(c).
 
“Non-Excluded Taxes”:  as defined in Section 2.14(a).
 
“Non-U.S. Lender”:  as defined in Section 2.14(e).
 
“Note”:  as defined in Section 2.4(e).
 
“Noticed Anniversary Date”:  as defined in Section 2.18.
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document; provided,
that any such taxes attributable to any assignment (other than pursuant to an
assignment under Section 2.17), or sale of a participation, to a Transferee
shall be excluded from “Other Taxes”.
 
“Participants”:  as defined in Section 9.6(b).
 
“Participant Register”:  as defined in Section 9.6(b).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Percentage”:  as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have terminated, the percentage which the aggregate principal
amount of such Lender’s Exposure at such time constitutes of the Total Exposures
at such time.  Notwithstanding the foregoing, in the case of Section 2.21 when a
Defaulting Lender shall exist, Percentages shall be determined without regard to
any Defaulting Lender’s Commitment.
 
“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank as its prime rate in effect at its principal office
in New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by JPMorgan Chase Bank in connection with extensions of credit
to debtors).
 
“Ratings Type”: as defined in the definition of “Applicable Margin”.
 
“Receivables Securitization”:  any financing pursuant to which accounts
receivable of the Borrower or any of its Subsidiaries are (or are purported to
be) sold or pledged, which financing shall be non-recourse (except for customary
limited recourse provisions) to the Borrower and its Subsidiaries.
 
“Refunded Swingline Loans”: as defined in Section 2.20(b).
 
“Register”:  as defined in Section 9.6(d).
 
“Regulation FD”: as defined in Section 9.14.
 
“Regulatory Change”:  as to any Lender or any Issuing Lender (or holding company
for a Lender or Issuing Lender), any adoption or change occurring or taking
effect after the date of this Agreement of or in federal, state, local or
foreign laws or regulations (whether or not having the force of law) or the
adoption or making or taking effect after such date of any interpretations,
directives, or requests applying to any Lender or to any Issuing Lender (or
holding company), as the case may be, of or under any federal, state, local or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
 
“Removed Lender”: as defined in Section 2.17.
 
“Required Lenders”:  at any date, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have terminated or for the
purposes of determining whether to accelerate the Loans and Swingline Loans
pursuant to Section 7, the Total Exposures at such time.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the Chief Financial Officer, the Treasurer or any
Assistant Treasurer of the Borrower, or any employee of the Borrower designated
by any of the foregoing.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
“RBS”: The Royal Bank of Scotland plc.
 
“S&P”:  Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Company Inc. and any successor thereto.
 
“Significant Subsidiary”:  as defined in Regulation S-X of the United States
Securities and Exchange Commission (or any successor), as the same may be
amended or supplemented from time to time.
 
“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swingline Commitment”:  the obligation of (i) JPMorgan Chase Bank to make
Swingline Loans pursuant to Section 2.19 in an aggregate principal amount at any
one time outstanding not to exceed $175,000,000 and (ii) Wells Fargo to make
Swingline Loans pursuant to Section 2.19 in an aggregate principal amount at any
one time outstanding not to exceed $75,000,000.  The aggregate amount of the
Swingline Commitments on the Closing Date is $250,000,000.
 
“Swingline Exposure”:  at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time.  The Swingline Exposure of any Lender
at any time shall be its Percentage of the total Swingline Exposure at such
time.
 
“Swingline Lender”:  JPMorgan Chase Bank and Wells Fargo, in each case, in its
capacity as a lender of Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.19(a).
 
“Swingline Participation Amount”:  as defined in Section 2.20(c).
 
“Co-Syndication Agents”: as defined in the preamble hereto.
 
“Termination Date”:  the date upon which the Commitments shall terminate, which
shall be May 18, 2017 unless extended pursuant to Section 2.18.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.  The amount of the Total Commitments as of the Closing Date is
$2,750,000,000.
 
“Total Exposures”:  at any time, the aggregate amount of the Exposures of all
Lenders at such time.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Transferee”:  as defined in Section 9.6(f).
 
 “Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“Union Bank”: Union Bank, N.A., a national banking association.
 
“Unsecured Debt Rating”: as defined in the definition of “Applicable Margin”.
 
“Wells Fargo”: Wells Fargo Bank, N.A., a national banking association.
 
“Withholding Agent”: the Borrower and the Administrative Agent.
 
1.2. Other Definitional Provisions
 
.  (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have their defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the Notes and any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms relating to the
Borrower and its Subsidiaries not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
SECTION 2.  AMOUNT AND TERMS OF THE CREDIT FACILITY
 
2.1. The Commitments; Increase in Total Commitments.  (a)  Subject to the terms
and conditions hereof, each Lender severally agrees to make revolving credit
loans to the Borrower from time to time during the Commitment Period in an
aggregate principal amount at any one time outstanding that will not result in
such Lender’s Exposure exceeding such Lender’s Commitment.  During the
Commitment Period the Borrower may use the Commitments by borrowing, prepaying
the Loans in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof.  Notwithstanding anything to the contrary in this
Agreement, in no event may Loans be borrowed under this Section 2.1 if, after
giving effect thereto, the aggregate principal amount of the Total Exposures at
such time would exceed the Total Commitments then in effect.  The Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and
2.6.  The respective obligations of the Lenders under this Agreement are several
and not joint and no Lender shall be responsible for the failure of any other
Lender to satisfy its obligations hereunder.
 
(b) In the event that the Borrower wishes from time to time to increase the
Total Commitments, it shall notify the Administrative Agent in writing of the
amount (the
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
“Commitment Increase Amount”) of such proposed increase (such notice, a
“Commitment Increase Notice”), and the Administrative Agent shall notify each
Lender of such proposed increase.  The Borrower may, at its election (i) with
the consent of the Issuing Lenders (which consent shall not be unreasonably
withheld or delayed) offer one or more of the Lenders the opportunity to
participate in all or a portion of the Commitment Increase Amount pursuant to
paragraph (d) below and/or (ii) with the consent of the Administrative Agent and
the Issuing Lender (which consent shall not be unreasonably withheld or
delayed), offer one or more additional banks, financial institutions or other
entities the opportunity to participate in all or a portion of the Commitment
Increase Amount pursuant to paragraph (c) below.  Each Commitment Increase
Notice shall specify which Lenders and/or banks, financial institutions or other
entities the Borrower desires to participate in such Commitment increase.  The
Borrower or, if requested by the Borrower, the Administrative Agent, will notify
such Lenders and/or banks, financial institutions or other entities of such
offer.  Each Commitment Increase Amount shall be at least $50,000,000.  If any
Issuing Lender does not consent to one or more of the Lenders participating in a
Commitment Increase Amount requested by the Borrower, the Borrower may upon
written notice to the Administrative Agent and such Issuing Lender reduce the
amount set forth in clause (i) of the third sentence of Section 3.2 by an amount
equal to such Issuing Lender’s Letter of Credit Commitment, and such Issuing
Lender shall cease to be an Issuing Lender as of the date of such notice by the
Borrower (in which case the consent of such Issuing Lender shall not be required
under this Section 2.1(b)), and the Borrower shall make arrangements
satisfactory to such Issuing Lender with respect to any outstanding Letters of
Credit previously issued by such Issuing Lender.
 
(c) Any additional bank, financial institution or other entity which the
Borrower selects to offer a participation in the increased Commitments and which
elects to become a party to this Agreement and provide a Commitment in an amount
so offered and accepted by it pursuant to Section 2.1(b)(ii) shall execute a New
Lender Supplement with the Borrower and the Administrative Agent, substantially
in the form of Exhibit F, whereupon such bank, financial institution or other
entity (herein called a “New Lender”) shall become a Lender for all purposes and
to the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement, and Schedule 1.1 shall be deemed to
be amended to add the name and Commitment of such New Lender, provided that the
Commitment of any such new Lender shall be in an amount not less than
$5,000,000.
 
(d) Any Lender which accepts an offer to it by the Borrower to increase its
Commitment pursuant to Section 2.1(b)(i) shall, in each case, execute a
Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit G, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Commitment as so increased, and Schedule 1.1 shall be deemed to be
amended to so increase the Commitment of such Lender.
 
(e) Notwithstanding anything to the contrary in this Section 2.1, (i) in no
event shall any increase effected pursuant to this Section 2.1 cause the Total
Commitments hereunder to exceed $3,750,000,000 and (ii) no Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.
 
 
19

--------------------------------------------------------------------------------

 
 
(f) On the effective date of each increase in the Commitments pursuant to this
Section 2.1 and notwithstanding other provisions of this Agreement to the
contrary (i) the Lenders shall make such payments as shall be directed by the
Administrative Agent in order that the outstanding Loans shall be held ratably
by the Lenders based on their respective Commitments and (ii) participations in
outstanding Letters of Credit and Swingline Participation Amounts shall be
deemed to be reallocated according to the respective Commitments of the
Lenders.  Payments of interest, fees and commissions with respect to the Loans,
Swingline Loans and Letters of Credit shall be made to give effect to any
adjustments in the Loans and participations in the Letters of Credit made
pursuant to this Section 2.1.
 
(g) On the effective date of each increase in the Commitments pursuant to this
Section 2.1, the conditions set forth in paragraphs (b), (c), (e), (f) (with
appropriate modifications) and (g) of Section 5.1 and Section 5.2 shall have
been satisfied with respect to such increased Commitments as if such paragraphs
applied to such increase, mutatis mutandis.
 
2.2. Procedure for Borrowing.  The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice, which notice must be
executed by a Responsible Officer of the Borrower and received by the
Administrative Agent prior to (a) 11:00 A.M., New York City time, two Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) 12:00 Noon, New York City time, on the requested Borrowing Date, in the case
of ABR Loans.  Each such notice shall specify (i) the amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether the borrowing is to be of
Eurodollar Loans, ABR Loans, or a combination thereof and (iv) if the borrowing
is to be entirely or partly of Eurodollar Loans, the respective lengths of the
initial Interest Periods therefor.  Each borrowing under the Commitments shall
be in an amount equal to (x) in the case of ABR Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (y) in the case of Eurodollar
Loans, $10,000,000 or a whole multiple of $1,000,000 in excess thereof; provided
that (i) a borrowing under the Commitments that is an ABR Loan may be in any
aggregate amount that is required to finance the reimbursement of all or a part
of an LC Disbursement as contemplated by Section 3.5 and (ii) any Swingline
Lender may request, on behalf of the Borrower, borrowings of ABR Loans in other
amounts pursuant to Section 2.20(b).  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender
thereof.  Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the office of the Administrative Agent specified in Section 9.2 prior to 1:00
P.M., New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders promptly upon
receipt thereof and in like funds as received by the Administrative Agent;
provided that (x) Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 3.5 shall be remitted by the Administrative Agent to the
applicable Issuing Lender and (y) Loans made to finance the reimbursement of a
Swingline Loan as provided in Section 2.20(b) shall be remitted by the
Administrative Agent to the applicable Swingline Lender. Swingline Loans shall
be made as provided in Section 2.19.
 
 
20

--------------------------------------------------------------------------------

 
 
2.3. Fees.  (a)  The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a Facility Fee for the period from and including the
first day of the Commitment Period to and excluding the Termination Date,
computed at the Facility Fee Rate on the average daily amount of the Commitment
of such Lender (or, following termination of the Commitment of such Lender, on
the average daily amount of the Exposure of such Lender) during the period for
which payment is made, payable in arrears on the last day of each March, June,
September and December and on the Termination Date and, following termination of
the Commitments, on demand.
 
(b) The Borrower agrees to pay to the Administrative Agent for its own account
any fees separately agreed to by the Borrower and the Administrative Agent in
writing.
 
(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender (including the Issuing Lender) a Letter of Credit Participation
Fee with respect to its participations in Letters of Credit, which shall accrue
at the Letter of Credit Participation Fee Rate on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Lender a fronting fee (the “Letter of Credit Fronting
Fee”), which shall accrue at the rate per annum separately agreed with such
Issuing Lender on the average daily amount of the LC Exposure of such Issuing
Lender (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal, extension or
administration of any Letter of Credit or processing of drawings thereunder,
such standard fees of each Issuing Lender as in effect as of the Closing Date
having been disclosed in writing to Borrower prior to the Closing Date.  Letter
of Credit Participation Fees and Letter of Credit Fronting Fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on each such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to any Issuing Lender pursuant to this paragraph shall be payable
within 15 Business Days after demand.
 
2.4. Repayment of Loans and Swingline Loans; Evidence of Debt.(a)  The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan of such
Lender on the Termination Date (or such earlier date on which the Loans become
due and payable pursuant to Section 7) and (ii) to the applicable Swingline
Lender the then unpaid principal amount of each Swingline Loan as set forth in
Section 2.19(c).  The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum, and on the dates,
set forth in Section 2.8. The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Swingline Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Sections 2.8 and 2.19.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan and Swingline Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
 
(c) The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan and Swingline Loan made hereunder, the Type thereof
and each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.4(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans and Swingline Loans made to the
Borrower by such Lender in accordance with the terms of this Agreement.
 
(e) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Loans (and, in the case of a Swingline
Lender, the Swingline Loans) of such Lender, substantially in the form of
Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).
 
2.5. Prepayments and Termination or Reduction of Commitments.  (a)  The Borrower
may, upon not less than three Business Days’ notice to the Administrative Agent,
terminate or reduce the unutilized amount of the Commitments.  Any reduction of
the Commitments shall be in an amount equal to $10,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall reduce permanently the Commitments
then in effect.
 
(b) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon at least three Business Days’
irrevocable notice to the Administrative Agent.  Each such notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, ABR Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof.  If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 2.15
and (except in the case of ABR Loans) accrued interest to but excluding such
date on the amount prepaid.  Partial prepayments shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.
 
(c) The Borrower may at any time and from time to time prepay the Swingline
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
to the
 
 
22

--------------------------------------------------------------------------------

 
 
Administrative Agent and the applicable Swingline Lender received no later than
12:00 Noon, New York City time, on the day of the proposed prepayment.  Each
such notice shall specify the date and amount of prepayment and whether the
prepayment is of Alternate Rate Swingline Loans, ABR Loans or a combination
thereof, and, if of a combination thereof, the amount allocable to each.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with any amounts payable
pursuant to Section 2.15 and accrued interest to but excluding such date on the
amount prepaid.  Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or the then outstanding aggregate principal amount of the Swingline Loans.
 
2.6. Conversion and Continuation Options.  ABR Loans may, at any time, be
converted into Eurodollar Loans and Eurodollar Loans may, on the last day of any
Interest Period applicable thereto, be converted into ABR Loans or continued as
Eurodollar Loans (the date of any such conversion, the “Conversion Date”), as
follows:
 
(a) In order to continue outstanding Eurodollar Loans as Eurodollar Loans for
another Interest Period, or to convert ABR Loans to Eurodollar Loans, the
Borrower shall give the Administrative Agent irrevocable notice thereof prior to
11:00 A.M. New York City time, two Business Days before the first day of the
Interest Period to be applicable to such continued or converted Eurodollar
Loans, which notice shall specify the length of the Interest Period requested by
the Borrower to be applicable to such Loans.
 
(b) No Loan may be converted into, or continued as, a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such a continuation.
 
(c) If the Borrower fails to give a notice as described above in this Section
2.6 to continue an outstanding Eurodollar Loan or to convert such Loan to an ABR
Loan, or if such continuation or conversion is not permitted pursuant to
paragraph (b) above, such Loans shall be automatically converted to ABR Loans on
the last day of the then expiring Interest Period applicable to such Loans.
 
(d) The Administrative Agent shall promptly notify each Lender of each notice
received by the Administrative Agent from the Borrower pursuant to this Section
2.6.
 
(e) This Section shall not apply to Swingline Loans, which may not be continued
or converted (it being understood that, subject to the terms and conditions set
forth in this Agreement, Swingline Loans may be reborrowed on the same day other
Swingline Loans are being repaid).
 
2.7. Minimum Amounts and Maximum Number of Tranches.    All borrowings,
prepayments, conversions and continuations of Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, after giving effect thereto, the aggregate principal
amount of the Loans comprising each Eurodollar
 
 
 
23

--------------------------------------------------------------------------------

 
 
Tranche shall be equal to $10,000,000 or a whole multiple of $1,000,000 in
excess thereof.  In no event shall there be more than five Eurodollar Tranches
outstanding at any time.
 
2.8. Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin therefor.
 
(b) Each ABR Loan shall bear interest for each day from the applicable Borrowing
Date at a rate per annum equal to the ABR plus the Applicable Margin therefor.
 
(c) Each Swingline Loan shall bear interest for each day from the applicable
Borrowing Date at the applicable rate provided in Section 2.19.
 
(d) If all or a portion of (i) the principal amount of any Loan, Swingline Loan
or reimbursement obligation in respect of any LC Disbursement, (ii) any interest
payable thereon or (iii) any fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall, to the extent permitted by applicable law, bear
interest at a rate per annum which is equal to the rate applicable to ABR Loans
pursuant to Section 2.8(b) plus 2% from the date of such non-payment to (but
excluding) the date on which such amount is paid in full (after as well as
before judgment).
 
(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand and on the Termination Date.
 
2.9. Computation of Interest and Fees.  (a)  Interest calculated on the basis of
the Prime Rate shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed; and, otherwise, interest and
Facility Fees, Letter of Credit Participation Fees and Letter of Credit Fronting
Fees shall be calculated on the basis of a 360-day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of each determination of a Eurodollar Rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall deliver to the Borrower upon request a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.8(a) or (b).
 
2.10. Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower, absent manifest error) that the
Eurodollar Rate cannot be determined by any of the means set forth in the
definition of “Eurodollar Rate” and, by reason of circumstances affecting the
eurodollar market, quotations of interest rates for the relevant deposits are
not being provided to JPMorgan Chase Bank in the relevant amount or for the
relevant maturities for purposes of determining the Eurodollar Rate for such
Interest Period, or
 
 
 
24

--------------------------------------------------------------------------------

 
 
(b) the Administrative Agent shall have received notice from the
Required  Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders, absent manifest error) of
making or maintaining their affected Loans during such Interest Period, the
Administrative Agent shall give facsimile or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any ABR Loans that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the first day of such Interest Period, to ABR Loans.  Each such
Lender shall promptly notify the Administrative Agent upon any change in such
determination of the adequacies and fairness of the Eurodollar Rate, and the
Administrative Agent shall promptly withdraw its notice to the Borrower
following receipt of such notices from the Required Lenders.  Until such
withdrawal by the Administrative Agent, no further Eurodollar Loans shall be
made or continued as such, nor shall the Borrower have the right to convert ABR
Loans to Eurodollar Loans.
 
2.11. Pro Rata Treatment and Payments.  (a)  Each borrowing (other than
Swingline Loans) by the Borrower from the Lenders hereunder, and, except as
provided in Section 2.21, each payment by the Borrower of any Facility Fee or
Letter of Credit Participation Fee hereunder, except as provided in Section
2.21, each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans (other than Swingline Loans), and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the Percentages of the Lenders, in each case except to the extent another
provision of this Agreement specifies a different treatment.  All payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise, shall be made without set off or
counterclaim and shall be made prior to 4:00 P.M., New York City time, on the
due date thereof to the Administrative Agent (except payments to be made
directly to the Issuing Lender or Swingline Lender as expressly provided
herein), for the account of the Lenders, at the Administrative Agent’s office
specified in Section 9.2, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(b) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of
 
 
 
25

--------------------------------------------------------------------------------

 
 
manifest error.  If such Lender’s pro rata share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
repayment of such amount with interest thereon at the rate per annum otherwise
applicable to such Loans hereunder, on demand, from the Borrower and, upon such
payment, no further interest shall be payable with respect to such amount.  The
payment of interest by a Lender to the Administrative Agent pursuant to this
Section 2.11(b) shall not be deemed to be a waiver of any right the Borrower may
have against such Lender for such Lender’s failure to make Loans to the Borrower
as required hereunder.
 
 
2.12. Illegality.  Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement (a) such Lender shall
promptly give notice thereof to the Borrower and the Administrative Agent,
(b) the commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled and (c) such Lender’s outstanding Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.
 
2.13. Additional Costs.  (a)  If, as a result of any Regulatory Change:
 
(i) any Lender or any Issuing Lender shall be subject to any tax of any kind
whatsoever with respect to amounts payable to it under this Agreement or any
Eurodollar Loan made by it, or the basis of taxation of payments to such Lender
or such Issuing Lender in respect thereof is changed (except, in each case, for
Non-Excluded Taxes covered by Section 2.14, taxes described in clauses (x)
through (z) of Section 2.14(a), net income taxes, franchise taxes, and branch
profits taxes, and changes in the rate of tax on the overall net income of such
Lender); or
 
(ii) any reserve, special deposit, capital adequacy, liquidity, compulsory loan
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities of, any Lender or any Issuing Lender,
which requirements are generally applicable to extensions of credit or other
assets of, or deposits with or other liabilities of, such Lender or such Issuing
Lender, are imposed, modified, or deemed applicable; or
 
(iii) any other condition affecting this Agreement, any Eurodollar Loans or any
Letter of Credit or participation therein is imposed on any Lender or any
Issuing Lender after the date hereof, which condition is generally applicable to
loans made by such Lender or such Issuing Lender; and
 
any Lender or any Issuing Lender, as the case may be, determines that, by reason
thereof, the cost to such Lender or Issuing Lender (or a holding company of any
Lender or Issuing Lender) of making or maintaining its Commitment or any of its
Eurodollar Loans to the Borrower, or the cost (including reduced rate of return)
to such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit, as the case may be, is increased or any amount receivable by
such Lender or Issuing Lender hereunder in respect of any of such Loans or
Letters
 
 
26

--------------------------------------------------------------------------------

 
 
of Credit is reduced or the rate of return on such Lender’s or Issuing Lender’s
(or holding company’s) capital is reduced (taking into consideration such
Lender’s or holding company’s policies with respect to capital adequacy and
liquidity), in each case by an amount reasonably deemed by such Lender or
Issuing Lender to be material (such increases in cost and reductions in amounts
receivable being herein called “Additional Costs”),then the Borrower shall pay
to such Lender or Issuing Lender, as the case may be, upon its request the
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such Additional Costs within 15 Business Days after
written notice of such Additional Costs is received by the Borrower; provided,
however, that if all or any such Additional Costs would not have been payable or
incurred but for such Lender’s or Issuing Lender’s voluntary decision to
designate a new Lending Office, the Borrower shall have no obligation under this
Section 2.13 to compensate such Lender or Issuing Lender for such amount
relating to such Lender’s or Issuing Lender’s decision; provided, further, that
the Borrower shall not be required to make any payments to such Lender or
Issuing Lender for Additional Costs incurred more than 60 days prior to the date
that such Lender or Issuing Lender, as the case may be, notifies the Borrower of
such Lender’s or Issuing Lender’s intention to claim compensation therefor.
 
(b)  Without limiting the effect of the provisions of Section 2.13(a) (but
without duplication thereof), the Borrower will pay to any Lender, within 15
Business Days of receipt by the Borrower of notice from such Lender, for each
day such Lender is required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the Board as in effect on the date of this
Agreement, an additional amount determined by such Lender equal to the product
of the following:
 
(i) the principal amount of the Eurodollar Loan;
 
(ii) the remainder of (x) a fraction the numerator of which is the Eurodollar
Rate for such Eurodollar Loan and the denominator of which is one minus the rate
at which such reserve requirements are imposed on such Lender on such day minus
(y) such numerator; and
 
(iii) 1/360.
 
Such Lender shall request payment under this Section 2.13(b) by giving notice to
the Borrower as of the last day of each Interest Period for each Eurodollar Loan
(and, if such Interest Period exceeds three months’ duration, also as of three
months, or a whole multiple thereof, after the first day of such Interest
Period).  Such notice shall specify the basis for requesting such compensation
and the method for determining the amount thereof.  Such Lender shall provide
any evidence of such requirement to maintain reserves as the Borrower may
reasonably request.
 
(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation
 
 
27

--------------------------------------------------------------------------------

 
 
 
thereof, shall in each case be deemed to be a Regulatory Change, regardless of
the date enacted, adopted, issued or implemented.
 
(d) Each Lender will notify the Borrower and the Administrative Agent of any
Regulatory Change occurring after the date of this Agreement which will entitle
such Lender or Issuing Lender, as the case may be, to compensation pursuant to
Section 2.13(a) or (c) as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation.  If such Lender or Issuing
Lender requests compensation under Section 2.13(a) or (c), the Borrower may, by
notice to such Lender or Issuing Lender, as applicable, require that such Lender
or Issuing Lender forward to the Borrower a statement setting forth the basis
for requesting such compensation and the method for determining the amount
thereof.
 
Determinations by any Lender or Issuing Lender for purposes of this Section 2.13
of the effect of any Regulatory Change shall be conclusive, provided that such
determinations are made absent manifest error.
 
2.14. Taxes  (a)  All payments made by or on behalf of the Borrower under this
Agreement and any Notes shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) and branch profits taxes imposed on the
Administrative Agent or any Lender in a jurisdiction (or political subdivision
thereof) in which the Administrative Agent or such Lender is organized, in which
its applicable Lending Office is located, or as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), unless the Borrower is compelled by law
to make such deduction or withholding.  If any such non-excluded taxes, levies,
imposts, duties, charges, fees deductions or withholdings (“Non-Excluded Taxes”)
or any Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender, as determined in good faith by the
applicable Withholding Agent, (i) such amounts shall be paid to the relevant
Governmental Authority in accordance with applicable law and (ii) the amounts so
payable by the Borrower to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts they would
have received had no such obligation been imposed; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes that are (x) United States withholding taxes
(including United States federal, state and local backup withholding taxes)
resulting from any Requirement of Law in effect on the date such Lender becomes
a party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.17), (y) attributable to (i) such Lender’s designation
of a different Lending Office (provided that such Non-Excluded Taxes are imposed
at the time of the first payment to such Lender under this Agreement following
such designation and excluding any
 
 
 
28

--------------------------------------------------------------------------------

 
 
designation required by any Requirement of Law or occurring pursuant to Section
2.16) or (ii) such Lender’s failure to comply with the requirements of paragraph
(e) of this Section 2.14 or (z) United States federal withholding taxes imposed
under FATCA.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Whenever any Non-Excluded Taxes or Other Taxes  are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or the relevant Lender, as the
case may be, certificates or other valid vouchers or receipts received by the
Borrower showing payment thereof.  Subject to Section 2.14(a), if (i) the
Borrower fails to pay any such Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) fails to remit to the Administrative Agent
the required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for such amounts and any incremental taxes, interest or penalties
that may become payable by the Administrative Agent or any Lender as a result of
any such failure in the case of (i) and (ii), or any such direct imposition in
the case of (iii).
 
(d) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
 
(e) Each Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of U.S. Internal Revenue Service Form
W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal withholding tax.  Each Lender (or Transferee) that is not a “United
States person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) (i) two copies of U.S. Internal Revenue Service Form W-8BEN
(certifying as to entitlement to treaty benefits), Form W-8ECI (claiming
exemption from withholding because the income is effectively connected with a
U.S. trade or business) or Form W-8IMY (together with any applicable underlying
Internal Revenue Service forms), as applicable, (ii) in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement substantially in the form of Exhibit B and the applicable Internal
Revenue Service Form W-8, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
payments under this Agreement and the other Loan Documents, or (iii) any other
form prescribed by applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from or a
 
 
29

--------------------------------------------------------------------------------

 
 
reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable requirements of
law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.  Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and from time to time thereafter upon the
request of the Borrower or the Administrative Agent.  In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender, or upon the reasonable
request by the Borrower or the Administrative Agent.  Each Non-U.S. Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Each Non-U.S. Lender
agrees to (i) promptly notify the Administrative Agent and Borrower if any fact
set forth in any such certificate ceases to be true and correct and (ii) take
such steps and may be reasonably necessary to avoid any applicable Requirements
of Law that Borrower make any deduction or withholding for taxes from amounts
payable to the Non-U.S. Lender under this Agreement.  Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph after the date it becomes a party to this
Agreement (or, in the case of any Participant, after the date such Participant
purchases the related participation) that such Non-U.S. Lender is not legally
able to deliver.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of the
preceding sentence, "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
 
(f) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.14 with respect to the Non-Excluded Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of such Lender incurred in
obtaining such refund and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender in the event such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be
 
 
 
30

--------------------------------------------------------------------------------

 
 
construed to require any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
 
(g) For purposes of this Section 2.14, the term “Lender” includes the Issuing
Lenders and the Swingline Lenders.
 
2.15. Indemnity.  The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of
Eurodollar Loans or in the conversion into or continuation of Eurodollar Loans,
after the Borrower has given a notice requesting or accepting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment of Eurodollar Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement, or (c) the making
of a prepayment of Eurodollar Loans on a day which is not the last day of an
Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if applicable, of (i) the amount of interest which
would have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to but excluding the last day of the relevant
Interest Period (or proposed Interest Period) at the applicable rate of interest
for such Loans provided for herein (excluding, however, the Applicable Margin)
over (ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.
 
2.16. Change of Lending Office.  Each Lender agrees that if it makes any demand
for payment under Sections 2.13 or 2.14, or if any adoption or change of the
type described in Section 2.12 shall occur with respect to it, it will use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions and so long as such efforts would not be disadvantageous to it, as
determined in its sole discretion) to designate a different Lending Office if
the making of such a designation would reduce or obviate the need for the
Borrower to make payments under Sections 2.13 or 2.14, or would eliminate or
reduce the effect of any adoption or change described in Section 2.12.
 
2.17. Replacement of Lenders under Certain Circumstances.  The Borrower shall be
permitted to replace any Lender (a) that requests reimbursement for amounts
owing pursuant to Sections 2.13 or 2.14 (for itself or its Participant) or for
which amounts are otherwise payable by the Borrower pursuant to Section 2.14,
(b) that is affected in the manner described in Section 2.12 and as a result
thereof any of the events described in clauses (b) or (c) of such Section occur,
(c) that is a Defaulting Lender, a Downgraded Lender, or a Declining Lender, or
(d) that does not consent to an amendment or waiver that requires the consent of
all Lenders (or all affected Lenders) and has  been approved by the Required
Lenders, in each case, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement (or, if an Event of Default exists, the Required Lenders
consent to such replacement), (iii) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par), without duplication, all Loans,
participations in LC Disbursements, participating interests in Swingline Loans,
Swingline Participation Amounts and
 
 
 
31

--------------------------------------------------------------------------------

 
 
other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.15 if any outstanding Eurodollar Loan owing to such replaced Lender
shall be prepaid (or purchased) other than on the last day of the Interest
Period relating thereto, (v) the replacement bank or institution, if not already
a Lender, shall be reasonably satisfactory to the Administrative Agent, (vi) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 9.6 (c) and (e) (provided that the Borrower or the
replacement bank or institution shall be obligated to pay the registration and
processing fee referred to therein) or pursuant to other procedures reasonably
agreed to by the Borrower and the Administrative Agent (which may include a
deemed assignment), (vii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Sections 2.13 or 2.14, as the case may be, and (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
 
The Borrower shall have the right to terminate in full the Commitment of each
Lender requesting reimbursement pursuant to Section 2.13 or 2.14 by giving
notice to the Administrative Agent and such Lender (a “Removed Lender”).  On the
date of any such termination, such Removed Lender’s Commitment shall terminate
and the Borrower shall pay all amounts owed to such Removed Lender hereunder.
Upon termination of such Removed Lender’s Commitment in accordance with this
Section 2.17, such Removed Lender shall cease to be a party hereto, and upon
such termination of such Removed Lender’s Commitment in accordance with this
2.17, the Total Commitments shall be reduced by the amount of such Removed
Lender’s Commitment.  The termination of the Commitment of a Removed Lender
pursuant to this Section 2.17 shall not be deemed to be a waiver of any right
that (x) the Borrower, the Administrative Agent or any other Lender may have
against such Removed Lender or (y) such Removed Lender may have against the
Borrower.  For the avoidance of doubt, participating interests in Letters of
Credit and Swingline Loans will be reallocated among the remaining
non-Defaulting Lenders in accordance with their respective Percentages upon
termination of any such Commitment.  Notwithstanding the foregoing, no
termination of a Commitment pursuant to this Section 2.17 shall be effective
unless the participating interests in Letters of Credit and Swingline Loans are
so reallocated or the Issuing Lenders and Swingline Lenders are otherwise
satisfied the existing and future LC Exposure and Swingline Exposure will be
covered by the Commitments of the remaining non-Defaulting Lenders and/or cash
collateralized by the Borrower.
 
2.18. Extension Option.  (a) The Borrower may request that the Total Commitments
be renewed for additional one year periods by providing notice of such request
to the Administrative Agent no earlier than a number of days specified by the
Administrative Agent from time to time prior to the then next occurring
anniversary of the Closing Date (each, a “Noticed Anniversary Date”).  If a
Lender agrees, in its individual and sole discretion, to extend its Commitment
(an “Extending Lender”), it will notify the Administrative Agent, in writing, of
its decision to do so no later than a number of days prior to the applicable
Noticed Anniversary Date specified by the Administrative Agent from time to time
(but in any event not later than 20 days prior to such Noticed Anniversary
Date).  The Administrative Agent will notify the Borrower, in writing, of the
Lenders’ decisions no later than 5 days prior to such Noticed Anniversary
Date.  The Extending Lenders’ Commitments will be renewed for an additional one
 
 
 
32

--------------------------------------------------------------------------------

 
 
year from the then existing Termination Date and such extended Termination Date
shall become the Termination Date (except as otherwise provided in this Section
2.18 as to Declining Lenders), provided that (i) more than 50% of the Total
Commitments is extended or otherwise committed to by Extending Lenders and any
new Lenders,(ii) all representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date and (iii) no
Default or Event of Default exists, except (A) any representations and
warranties which are explicitly stated as having been made as of a specific
date, which representations and warranties shall be true and correct in all
material respects on and as of such date and (B) the representations and
warranties set forth in Sections 4.2 and 4.7 shall not be required to be
restated.  Any Lender that declines or does not respond to the Borrower’s
request for commitment renewal (a “Declining Lender”) will have its Commitment
terminated on the earlier of (i) the then existing Termination Date (without
regard to any renewals by other Lenders) (the “Existing Termination Date”) and
(ii) the date such Declining Lender is replaced in accordance with Section 2.17,
and at such time the Borrower shall repay all Loans, participations in LC
Disbursements, participating interests in Swingline Loans and Swingline
Participation Amounts and other amounts owing to such Declining Lender.  The
Borrower will have the right to accept commitments from third party financial
institutions subject to the consent of the Administrative Agent and the Issuing
Lenders (such consent of the Administrative Agent or the Issuing Lenders not to
be unreasonably withheld) in an amount up to the amount of the Commitments of
any Declining Lenders, provided that the Extending Lenders will have the right
to increase their Commitments up to the amount of the Declining Lenders’
Commitments before the Borrower will be permitted to substitute any other
financial institutions for the Declining Lenders.  The Borrower may only so
extend the Termination Date twice.
 
2.19. Swingline Commitment (a)   (a) Subject to the terms and conditions hereof,
the Swingline Lender agrees to make a portion of the credit otherwise available
to the Borrower under the Commitments from time to time during the Commitment
Period by making swing line loans (“Swingline Loans”) to the Borrower; provided
that (i) the aggregate principal amount of Swingline Loans from a Swingline
Lender outstanding at any time shall not exceed the Swingline Commitment of such
Swingline Lender then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s outstanding
Loans (other than Swingline Loans), may exceed the Swingline Commitment then in
effect) and (ii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the Total Exposures would exceed the Total Commitments.  During
the Commitment Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Swingline Loans shall be ABR Loans or Alternate Rate
Swingline Loans.
 
(b) A Swingline Loan shall be an ABR Loan, unless the Borrower has requested an
Alternate Rate Swingline Loan.  At all times such Loan is an Alternate Rate
Swingline Loan, the Borrower shall pay interest on the unpaid principal amount
of such Alternate Rate Swingline Loan from the Borrowing Date of such Alternate
Rate Swingline Loan until such principal amount shall be paid in full at a rate
per annum equal to the Alternate Rate in effect from time to time plus the
Applicable Margin for ABR Loans in effect from time to time.
 
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan and accrued interest thereon on the
earlier of the Termination Date and the date that is five Business Days after
such Swingline Loan is made (or such earlier date on which the Swingline Loans
become due and payable pursuant to Section 7); provided that on each date that a
Loan (other than a Swingline Loan) is borrowed, the Borrower shall repay all
Swingline Loans then outstanding.
 
 
2.20. Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a) The
Borrower may borrow in Dollars under the Swingline Commitment during the
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice, which notice must be executed by a
Responsible Officer of the Borrower and received by the Administrative Agent
prior to 1:00 P.M., New York City time, on the requested Borrowing Date.  Each
such notice shall specify (i) the amount to be borrowed, (ii) whether such
Borrowing is to be an ABR Loan or an Alternate Rate Swingline Loan and (iii) the
requested Borrowing Date.  Each borrowing under the Swingline Commitment shall
be in an amount equal to $500,000 or a whole multiple of $100,000 in excess
thereof; provided that a borrowing under the Swingline Commitment may be in any
amount (subject to Section 2.19(a)) that is required to finance the
reimbursement of all or a part of an LC Disbursement as contemplated by Section
3.5.  The Swingline Lender will make the amount of each borrowing under the
Swingline Facility available to the Administrative Agent for the account of the
Borrower at the office of the Administrative Agent specified in Section 9.2
prior to 3:00 P.M., New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting the account of the Borrower on the books of such office with the
amount made available to the Administrative Agent by the Swingline Lender
promptly upon receipt thereof and in like funds as received by the
Administrative Agent; provided that Swingline Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 3.5 shall be remitted
by the Administrative Agent to the applicable Issuing Lender.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Loan, in an amount equal to such Lender’s Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay the Swingline Lender.  Each Lender shall make the amount
of such Loan available to the Administrative Agent for the account of the
applicable Swingline Lender at the office of the Administrative Agent specified
in Section 9.2 prior to 10:00 A.M., New York City time, one Business Day after
the date of such notice in funds immediately available to the Administrative
Agent.  The proceeds of such Loans will then be immediately made available by
the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loans.
 
(c)           If prior to the time a Loan could have otherwise been made
pursuant to Section 2.20(b), one of the events described in Section 7(e) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the
 
 
 
34

--------------------------------------------------------------------------------

 
 
Swingline Lender in its sole discretion, Loans are not or cannot be made as
contemplated by Section 2.20(b), each Lender shall, on the date such Loan should
have been made pursuant to the notice referred to in Section 2.20(b), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) such Lender’s Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Loans.
 
(d)           Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e)           Each Lender’s obligation to make the Loans referred to in Section
2.20(b) and to purchase participating interests pursuant to Section 2.20(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
 
2.21. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then, to the fullest extent
permitted by applicable law, the following provisions shall apply for so long as
such Lender is a Defaulting Lender:
 
(a) such Defaulting Lender’s Facility Fee shall cease to accrue on the unfunded
Commitment of such Defaulting Lender;
 
(b) the Commitment and Exposure of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.1 to the extent set forth therein), and such Defaulting
Lender’s right to approve or disapprove any amendment, waiver, consent or other
modification with respect to this Agreement shall be restricted as set forth in
Section 9.1;
 
 
 
35

--------------------------------------------------------------------------------

 
 
(c) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 9.7), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by any Issuing
Lender or Swingline Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swingline Loan
or Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Borrower with the consent of the Administrative Agent, not to be
unreasonably withheld, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swingline Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, Issuing Lender or
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or unreimbursed amount of any LC Disbursements in respect of which
that Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans of, and unreimbursed amount of any LC
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or unreimbursed amount of any LC
Disbursements owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.21(c) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto;
 
(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
 
(i)  so long as no Default or Event of Default has occurred and is continuing,
all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Exposure plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within two Business Days
following
 
 
36

--------------------------------------------------------------------------------

 
 
notice by the Administrative Agent (x) first, prepay such Swingline Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above
and any cash collateral provided by the Defaulting Lender pursuant to clause (c)
above) and (y) second, cash collateralize for the benefit of the Issuing Lenders
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above and any cash collateral provided by the Defaulting Lender pursuant to
clause (c) above) in accordance with the procedures set forth in Section 7 for
so long as such LC Exposure is outstanding;
 
(iii)           if the Borrower or the Defaulting Lender cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above or
clause (c) above, as applicable, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.3(c)) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
 
(iv)           if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3(c) shall be adjusted in accordance with such non-Defaulting Lenders’
Percentages; and
 
(v)           if any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
Lender hereunder, all fees payable under Section 2.3(c) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the non-defaulting Issuing
Lenders until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(e) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit, unless the related exposure and
the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Defaulting Lender or the Borrower in accordance with Section
2.21(c) or (d).  Participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(d)(i) (and such
Defaulting Lender shall not participate therein).
 
In the event that the Administrative Agent, the Borrower, each Swingline Lender
and each Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, whereupon the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par (plus accrued interest) such of the Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for
 
 
 
37

--------------------------------------------------------------------------------

 
 
such Lender to hold such Loans in accordance with its Percentage, whereupon such
Lender shall cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
 
Cash collateral (or the appropriate portion thereof) furnished by or on behalf
of the Borrower pursuant to clause (d) above shall be released promptly
following (i) the elimination of the applicable LC Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
Administrative Agent’s good faith determination that there exists excess cash
collateral; provided, however, (x) that cash collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of an Event
of Default, and (y) the Person providing cash collateral and any Issuing Lender
or Swingline Lender, as applicable, may agree that such cash collateral shall
not be released but instead held to support future obligations.
 
(f) Termination/Reduction of Defaulting Lenders. The Borrower shall have the
right, subject to consent of the Required Lenders (excluding the Commitment and
Exposure of such Defaulting Lender), to (i) reduce such Defaulting Lender’s
Commitment to be equal to the amount of such Defaulting Lender’s outstanding
Loans (and participations Letters of Credit and Swingline Loans) at the time
such Lender becomes a Defaulting Lender (but not before consent of Required
Lenders is obtained), by giving notice to such Defaulting Lender and the
Administrative Agent or (ii) terminate in full the Commitment of such Defaulting
Lender by giving notice to the Administrative Agent and such Defaulting Lender
(but not before consent of Required Lenders is obtained).  On the date of any
termination pursuant to the foregoing clause (ii), such Defaulting Lender’s
Commitment shall terminate and the Borrower shall pay all amounts owed to such
Defaulting Lender hereunder.  Upon termination of such Defaulting Lender’s
Commitment in accordance with this Section 2.21(f), such Defaulting Lender shall
cease to be a party hereto, and upon such termination or reduction of such
Defaulting Lender’s Commitment in accordance with this Section 2.21(f), the
Total Commitments shall be reduced by the amount by which such Defaulting
Lender’s Commitment is reduced or, in the case of termination, by the amount of
such Defaulting Lender’s Commitment.  The termination of the Commitment of a
Defaulting Lender pursuant to this Section 2.21(f) shall not be deemed to be a
waiver of any right that (x) the Borrower, the Administrative Agent or any other
Lender may have against such Defaulting Lender or (y) such Defaulting Lender may
have against the Borrower based on the estimate described in the preceding
sentence.
 


 
SECTION 3.  LETTERS OF CREDIT
 
3.1. General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Lender and in all respects consistent with the terms of this Agreement,
at any time and from time to time during the period from and including the
Closing Date to the date which is 15 Business Days prior to the Termination
Date.  In the event of any inconsistency between the terms and conditions of
this
 
 
 
38

--------------------------------------------------------------------------------

 
 
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.  No Issuing Lender shall
be required to issue any Letter of Credit if the LC Exposure at any time in
respect of Letters of Credit issued by it would exceed its Letter of Credit
Commitment.
 
3.2. Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender) to the applicable
Issuing Lender and the Administrative Agent (three Business Days in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with Section 3.3),
the amount of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by the applicable Issuing
Lender, the Borrower also shall submit a letter of credit application on such
Issuing Lender’s standard form (it being understood that this Agreement shall
govern in the event of any inconsistency between any such application and this
Agreement) in connection with any request for the issuance of a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $1,500,000,000 and (ii) the sum of the Total Exposures shall not exceed
the Total Commitments.  Each Issuing Lender shall notify the Administrative
Agent upon the issuance or amendment of any Letter of Credit of the terms of
such Letter of Credit or amendment and shall provide such other information with
respect to Letters of Credit issued by such Issuing Lender as the Administrative
Agent may request from time to time.  Letters of Credit issued under the
Existing Credit Agreements which are outstanding on the Closing Date shall be
deemed to be Letters of Credit issued under this Agreement on the Closing Date.
 
3.3. Expiration Date.  No Letter of Credit shall expire later than the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the date which is one year following the Termination
Date; provided that (A) with respect to any Letter of Credit having an
expiration date beyond the Termination Date, the Borrower shall cash
collateralize such Letter of Credit at least 30 days prior to the Termination
Date in an amount equal to 103% of the amount of such Letter of Credit and
otherwise on terms satisfactory to the Administrative Agent and the applicable
Issuing Lender or the Borrower shall provide to the applicable Issuing Lender a
standby letter of credit in an amount equal to the amount of such Letter of
Credit and otherwise in form and substance satisfactory to such Issuing Lender,
(B) no Letter of Credit may terminate after the Existing Termination Date if,
after giving effect to such Letter of Credit, the Total Commitments of the
Extending Lenders (including any entity that becomes a Lender pursuant to
Section 2.17) for the period following the Existing Termination Date would be
less than the
 
 
39

--------------------------------------------------------------------------------

 
 
Exposure of the Extending Lenders outstanding after the Existing Termination
Date and (C) the Letter of Credit participations of any Declining Lender
provided for in Section 3.4 shall terminate on the Existing Termination Date;
provided further that the stated amount of any Letter of Credit with an
expiration date beyond the Termination Date, by the terms of such Letter of
Credit, shall not be reinstated following any drawing thereunder after the
Termination Date (whether automatically or upon reimbursement of such drawing).
 
3.4. Participations.  By the issuance, amendment, renewal or extension of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable Issuing
Lender or the Lenders, each Issuing Lender hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Lender, a participation in such
Letter of Credit equal to such Lender’s Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Lender, such Lender’s Percentage of each LC Disbursement made by the
Issuing Lender and not reimbursed by the Borrower on the date due as provided in
Section 3.5, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (i) any setoff, counterclaim, recoupment,
defense or other right that such Lender may have against the applicable Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, any Issuing
Lender, any Lender or any other Person, (iv) any breach of this Agreement or any
other Loan Document by the Borrower or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
 
3.5. Reimbursement.  If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 4:00 P.M., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 P.M., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 4:00 P.M., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that (a) if the unreimbursed amount of such LC Disbursement is $5,000,000 or
less or (b) if the unreimbursed amount of all LC Disbursements made by the
Issuing Lenders on any given Business Day is, in the aggregate, $5,000,000 or
less, the Borrower may reimburse such unreimbursed amount or, if the Borrower
does not do so (i) the Administrative Agent may, in its discretion, finance such
unreimbursed amount on behalf of the Lenders with an ABR Loan in an equivalent
amount (and, if not promptly reimbursed by the Borrower, shall notify the
Lenders of the making of such ABR Loan) or (ii) either Swingline Lender may, in
its discretion, finance such unreimbursed amount with a Swingline Loan in an
equivalent amount.  If the unreimbursed amount of such LC Disbursement(s) is
more than $5,000,000 and the Borrower fails to reimburse such LC Disbursement(s)
 
 
 
40

--------------------------------------------------------------------------------

 
 
when due or the Swingline Lenders have failed to make a Swingline Loan to
reimburse such LC Disbursement(s) when due, or if the unreimbursed amount of
such LC Disbursement(s) is $5,000,000 or less and the Administrative Agent has
not funded an ABR Loan or the Swingline Lenders have not funded a Swingline Loan
in accordance with the immediately preceding sentence, the Administrative Agent
shall notify each Lender of the unreimbursed amount of each applicable LC
Disbursement and such Lender’s Percentage thereof.  Promptly following receipt
of such notice (or notice that the Administrative Agent has funded an ABR Loan
or either Swingline Lender has funded a Swingline Loan in accordance with the
immediately preceding sentence), each Lender shall pay to the Administrative
Agent its Percentage of the unreimbursed amount of each such LC Disbursement (it
being understood that each Lender hereby agrees to pay such amount
notwithstanding that any condition to the making of a Loan hereunder may not be
satisfied), in the same manner as provided in Section 2.2 with respect to Loans
made by such Lender (and Section 2.11(b) shall apply, mutatis mutandis, to the
payment obligations of the Lenders to the Administrative Agent pursuant to this
Section 3.5), and the Administrative Agent shall promptly pay to the applicable
Issuing Lender the amounts so received by it from the Lenders.  Any payment made
by a Lender pursuant to this paragraph to reimburse an Issuing Lender for any LC
Disbursement (other than the funding of ABR Loans or Swingline Loans as
contemplated above) shall be treated as an ABR Loan that is immediately due and
payable in the principal amount of such LC Disbursement.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Lender or, to the extent that Lenders have made payments
pursuant to this Section to reimburse such Issuing Lender, then to such Lenders
and such Issuing Lender as their interests may appear.
 
3.6. Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 3.5 shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing
Lender, nor any of their directors, officers, employees, affiliates and agents,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Lender’s gross
negligence or willful misconduct (as determined by a
 
 
 
41

--------------------------------------------------------------------------------

 
 
court of competent jurisdiction by final and nonappealable judgment) in (i)
making payment under any Letter of Credit against presentation of a draft or
other document that on its face does not comply with the terms of such Letter of
Credit, (ii) failing to make payment under any Letter of Credit against
presentation of any draft or other document that is in strict compliance with
the terms of such Letter of Credit or (iii) retaining drafts or other documents
presented under a Letter of Credit.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
3.7. Disbursement Procedures.  Each Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Each Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Lender has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Lender and the Lenders with respect to any such LC Disbursement.
 
3.8. Interim Interest.  If any Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement by
payment or by an ABR Loan, at the rate per annum then applicable to ABR Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement within
one Business Day of the date when due pursuant to Section 3.5, then Section
2.8(c) shall apply.  Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Lender, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 3.5 to reimburse
an Issuing Lender shall be for the account of such Lender to the extent of such
payment.
 
3.9. Replacement of the Issuing Lender.  An Issuing Lender may be replaced at
any time (i) by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender or (ii) at the
Borrower’s election by written notice to the Administrative Agent and the
Issuing Lender to be replaced but only if the credit rating of the Lender to be
replaced as Issuing Lender is not, at the time of such election, reasonably
acceptable to the Borrower.  The Administrative Agent shall notify the Lenders
of any such replacement of an Issuing Lender.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.3(c).  From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of an Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Lender” shall be deemed to refer to such
successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall
 
 
42

--------------------------------------------------------------------------------

 
 
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and Swingline Loans and issue or participate in the
Letters of Credit, as the case may be, the Borrower hereby represents and
warrants to the Administrative Agent and each Lender that:
 
4.1. Financial Condition.  (i)  The consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at December 31, 2011 and the related
consolidated statements of income and of cash flows for the fiscal year ended on
such date, reported on by PricewaterhouseCoopers LLP, and (ii) the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at March 31,
2012 and the related consolidated statements of income and of cash flows for the
three-month period ended on such date, copies of which have been included,
respectively, in the Borrower’s Annual Report on Form 10-K and Quarterly Report
on Form 10-Q for the fiscal year and three-month period, respectively, ended as
of such dates, as filed with the Securities and Exchange Commission, present
fairly in all material respects the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such dates, and the
consolidated results of their operations and their consolidated cash flows for
the fiscal year and three-month period, respectively, then ended.  Such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the period
involved (subject, in the case of unaudited interim financial statements, to
normal year-end adjustments).
 
4.2. No Change.  Since December 31, 2011, there has been no development or event
which has had a Material Adverse Effect.
 
4.3. Corporate Existence.  The Borrower (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has the corporate power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (b) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
 
4.4. Corporate Power; No Legal Bar.  The execution, delivery, and performance by
the Borrower of this Agreement and any Note are within its corporate powers,
have been duly authorized by all necessary corporate action, and do not violate
any provision of law or any agreement, indenture, note, or other instrument
binding upon or affecting it or its charter or by-laws or give cause for
acceleration of any of its Indebtedness, except to the extent that such
violation or acceleration would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
4.5. Authorization; Enforceability.  All authorizations, approvals, and other
actions by, and notices to and filings with all Governmental Authorities
required for the due
 
 
43

--------------------------------------------------------------------------------

 
 
execution, delivery and performance of this Agreement and any Note have been
obtained or made and are in full force and effect, except to the extent that the
failure to obtain or make, or to have in full force and effect, such
authorizations, approvals, other actions, notices and filings would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each of
this Agreement and each Note executed in connection herewith is a legally valid
and binding obligation of the Borrower enforceable in accordance with its terms
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles relating to or limiting
creditors’ rights generally.
 
4.6. ERISA.  (a)   No (i) “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code), (ii) failure to satisfy the minimum funding
standards (within the meaning of Section 412 of the code or Section 302 of
ERISA), (iii) “reportable event” (herein defined as any of the events set forth
in Section 4043(b) of ERISA or the regulations thereunder), or (iv) termination
of a Plan subject to Title IV or ERISA has occurred, and (b) no Lien in favor of
the PBGC has arisen, for each of (a) and (b), in the last five years with
respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.
 
4.7. No Material Litigation.  There are no legal or arbitral proceedings or any
proceedings by or before any governmental or regulatory authority or agency, now
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any Significant Subsidiary of the Borrower which have not been disclosed in
public filings with the Securities and Exchange Commission (a) that would
reasonably be expected to have a Material Adverse Effect or (b) with respect to
any of the Loan Documents.
 
4.8. Taxes.  The Borrower and its Significant Subsidiaries have filed all United
States Federal income tax returns and all other tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any such Significant
Subsidiary, except (a) any taxes that are being or promptly will be contested in
good faith by appropriate actions or proceedings and for which the Borrower or
such Significant Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) any tax returns or taxes to the extent
that the failure to file such tax returns or pay such taxes would not reasonably
be expected to have a Material Adverse Effect.
 
4.9. Purpose of Loans.  The proceeds of the Loans and Swingline Loans shall be
used by the Borrower for general corporate and working capital purposes,
including to refinance the Existing Credit Agreements.  Letters of Credit shall
be issued for general corporate purposes of the Borrower.  The use of proceeds
of the Loans and Swingline Loans and the issuance of and use of proceeds of
Letters of Credit shall be in compliance with all applicable decisions of the
California Public Utilities Commission.  No part of the proceeds of any Loans
and Swingline Loans, and no other extensions of credit hereunder, will be used
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect.
 
4.10. No Default.  Neither the Borrower nor any of its Significant Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that would reasonably be expected to have a Material Adverse Effect and
no Default or
 
 
 
44

--------------------------------------------------------------------------------

 
 
Event of Default has occurred and is continuing.  The execution, delivery and
performance of the Loan Documents do not contravene any provision of the
Indenture.
 
4.11. Environmental Matters.  The Borrower and its Significant Subsidiaries do
not have liabilities under Environmental Laws or relating to Materials of
Environmental Concern that have not been disclosed in public filings with the
Securities and Exchange Commission as of the Closing Date that would reasonably
be expected to have a Material Adverse Effect.
 
SECTION 5.  CONDITIONS PRECEDENT
 
5.1. Conditions of Effectiveness.  The effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent on or prior to
May 31, 2012:
 
(a) Execution of Agreement.  (i)  This Agreement shall have been executed and
delivered by a duly authorized officer of each of the Borrower and the
Administrative Agent and (ii) the Administrative Agent shall have received an
executed counterpart hereof (or a copy thereof by facsimile transmission) from
each Lender listed on Schedule 1.1.
 
(b) Closing Certificate.  The Administrative Agent shall have received a
certificate of the Borrower, dated as of such effective date, substantially in
the form of Exhibit C, executed by any Responsible Officer and the Secretary or
any Assistant Secretary of the Borrower, and attaching the documents referred to
in Sections 5.1(c), (d) and (e).
 
(c) Corporate Proceedings.  The Administrative Agent shall have received a copy
of the resolutions, in form and substance satisfactory to the Administrative
Agent, of the Board of Directors of the Borrower (or a duly authorized committee
thereof) authorizing (i) the execution, delivery and performance of this
Agreement and the other Loan Documents and (ii) the borrowings contemplated
hereunder.
 
(d) Corporate Documents.  The Administrative Agent shall have received a copy of
the articles of incorporation and by-laws of the Borrower.
 
(e) Regulatory Approvals.  The Administrative Agent shall have received copies
of any required orders of the California Public Utilities Commission approving
the Borrower’s execution, delivery and performance of this Agreement and the
other Loan Documents and the borrowings hereunder.
 
(f) Legal Opinions.  The Administrative Agent shall have received the following
executed legal opinions, with a copy for each Lender:
 
(i) the executed legal opinion of Barbara E. Mathews, Vice President, Associate
General Counsel, Chief Governance Officer and Corporate Secretary to the
Borrower, substantially in the form of Exhibit D-1; and
 
(ii) the executed legal opinion of Munger, Tolles & Olson LLP, counsel to the
Borrower, substantially in the form of Exhibit D-2.
 
 
45

--------------------------------------------------------------------------------

 
(g) Approvals.  All governmental and third party approvals necessary in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby shall have been obtained and be in full force
and effect.
 
(h) Fees and Expenses.  All fees and expenses required to be paid by the
Borrower on or prior to the Closing Date in connection with this Agreement shall
have been paid.
 
(i) Termination of Existing Credit Agreements.  The Administrative Agent shall
have received evidence satisfactory to it that the commitments under the
Existing Credit Agreements shall have expired or been terminated and all amounts
then due and payable thereunder shall have been paid.
 
5.2. Conditions to Each Extension of Credit.  The agreement of each Lender to
make any Loan (including the agreement of the Swingline Lender to make any
Swingline Loan) requested to be made by it on any date (including, without
limitation, its initial Loan) and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit to be issued by it on any date is subject to the
satisfaction of the following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except (i) any representations and warranties which are explicitly
stated as having been made as of a specific date, which representations and
warranties shall be true and correct in all material respects on and as of such
date and (ii) the representations and warranties set forth in Sections 4.2 and
4.7 shall not be required to be restated on any date (including, for the
avoidance of doubt, any Borrowing Date) after the Closing Date.
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans and Swingline Loans
requested to be made, or the Letters of Credit requested to be issued, amended,
renewed or extended, on such date.
 
Each borrowing or request for a Letter of Credit (or extension thereof) by the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date thereof that the conditions contained in this Section
5.2 have been satisfied.
 
SECTION 6.  COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any amount is owing to any Lender or
the Administrative Agent hereunder or under any other Loan Document:
 
6.1. Financial Statements; Certificates.  The Borrower shall furnish to the
Administrative Agent, who shall forward to each Lender:
 
(a) as soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the consolidated balance sheet of
the Borrower and
 
 
46

--------------------------------------------------------------------------------

 
 
its consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a qualification arising out of the scope of
the audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing;
 
(b) as soon as practicable, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower (beginning with the fiscal quarter ended June 30, 2012), the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income and retained earnings and of cash flows of the Borrower and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments);
 
(c) within fourteen days after the same are sent, copies of all financial
statements and reports which the Borrower sends to its stockholders generally,
and within three days after the same are filed, notice by electronic mail of the
filing of any financial statements and reports which the Borrower may make to,
or file with, the Securities and Exchange Commission or any successor or
analogous Governmental Authority;
 
(d) promptly, such additional financial and other information as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request; and
 
(e) concurrently with the delivery of any quarterly or annual financial
statements pursuant to this Section 6.1, a certificate of a Responsible Officer
(i) stating that, to the best of each such Responsible Officer’s knowledge, the
Borrower during such period has observed or performed all of its covenants and
other agreements in this Agreement and the other Loan Documents to be observed
or performed by it, and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such certificate and
(ii) containing all information and calculations necessary for determining
compliance by the Borrower with the provisions of Section 6.6 of this Agreement
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be.
 
All such financial statements in (a) and (b) shall be complete and correct in
all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).
 
Documents required to be delivered pursuant to paragraph (a), (b) or (c) of this
Section 6.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically, and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on
 
 
47

--------------------------------------------------------------------------------

 
 
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile transmission or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 9.14); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information”.
 
6.2. Compliance; Maintenance of Existence.  The Borrower will, and will cause
each of its Significant Subsidiaries to (a) comply with all Requirements of Law
and material Contractual Obligations except to the extent that failure to comply
therewith would not materially and adversely affect the ability of the Borrower
to perform its obligations hereunder; and (b)(i) preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except in the case of clauses (i) and
(ii) above, as permitted by Section 6.5 and except, in the case of clause (ii)
above, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
6.3. Inspection of Property; Books and Records; Discussions.  The Borrower will,
and will cause each of its Significant Subsidiaries to (a) keep proper books of
records and
 
 
48

--------------------------------------------------------------------------------

 
 
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) permit representatives of any Lender (not
more frequently than once per year if no Default or Event of Default exists)
upon reasonable notice to the Borrower to visit and inspect its properties and
request and obtain copies of its financial records and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Significant Subsidiaries with officers of the Borrower and such Significant
Subsidiaries and with their independent certified public accountants; provided,
that any such visits or inspections shall be subject to such conditions as the
Borrower and each of its Significant Subsidiaries, as the case may be, shall
deem necessary based on reasonable considerations of safety and security; and
provided, further, that neither the Borrower nor any Significant Subsidiary
shall be required to disclose to any Lender or its agents or representatives any
information that is subject to the attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or which is prevented
from disclosure pursuant to a confidentiality agreement with third parties..
 
6.4. Notices.  The Borrower shall promptly give notice to the Administrative
Agent, and the Administrative Agent shall in turn give notice to each Lender,
of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any downgrade in the senior unsecured non credit-enhanced debt ratings of
the Borrower issued by S&P or Moody’s; and
 
(c) any litigation or proceeding or, to the knowledge of the Borrower,
investigation that relates to any Loan Document.
 
Each notice pursuant to clause (a) shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.
 
6.5. Limitation on Fundamental Changes.  The Borrower will not enter into any
merger, consolidation or amalgamation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease, assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets, except that:
 
(a) the Borrower may be merged or consolidated with another Person so long as
the Borrower is the continuing or surviving corporation and after giving effect
to such merger or consolidation, no Default or Event of Default shall have
occurred or be continuing; and
 
(b) the Borrower may be merged or consolidated with, or sell all or
substantially all of its property, business and assets to, another Person so
long as, if the Borrower is not the continuing or surviving corporation, (i) the
senior unsecured non credit-enhanced debt rating of the survivor or purchaser
shall be at least the higher of (x) BBB- by S&P and Baa3 by Moody’s and (y) the
ratings by such rating agencies of the Borrower’s senior unsecured non
credit-enhanced debt in effect before the earlier of the occurrence or the
public announcement of such event, (ii) the survivor or purchaser shall assume
the Borrower’s obligations hereunder in accordance with documentation reasonably
acceptable to the Administrative Agent and (iii) after
 
 
49

--------------------------------------------------------------------------------

 
 
giving effect to such merger, consolidation or sale, no Default or Event of
Default shall have occurred or be continuing.
 
6.6. Consolidated Capitalization Ratio.  The Borrower shall not permit the
Consolidated Capitalization Ratio on the last day of any fiscal quarter to
exceed 0.65 to 1.0.
 
6.7. Limitation on Liens.  The Borrower shall not, nor shall it permit any of
its Significant Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for Liens not prohibited by the Indenture.
 


 
SECTION 7.   EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) The Borrower shall fail to pay any principal of any Loan, any Swingline Loan
or any reimbursement obligation in respect of any LC Disbursement when due in
accordance with the terms hereof, or to pay any interest on any Loan or
Swingline Loan, or any other amount payable hereunder, within 5 Business Days
after any such amount becomes due in accordance with the terms hereof;
 
(b) Any representation or warranty made to the Administrative Agent or any
Lender in connection with the execution and delivery of this Agreement or any
other Loan Document or the making of Loans and the Swingline Loans hereunder
proves to have been incorrect in any material respect when made;
 
(c) The Borrower shall default in the performance of (i) any agreement contained
in Section 6.5, 6.6 or 6.7 of this Agreement or (ii) any other term, covenant,
or provision contained in this Agreement or any other Loan Document (other than
as provided in paragraphs (a) and (b) of this Section) and, in the case of any
default under this clause (ii), such default shall continue unremedied for 30
days after the Administrative Agent shall have given notice thereof to the
Borrower;
 
(d) The Borrower or any of its Significant Subsidiaries shall (a) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of all or a substantial part of
its property, (b) admit in writing its inability, or be generally unable, to pay
its debts as such debts become due, (c) make a general assignment for the
benefit of its creditors, (d) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (e) file a petition seeking to
take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts, (f) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against the Borrower or any of its Significant Subsidiaries in an
involuntary case under such federal laws, or (g) take any corporate action for
the purpose of affecting any of the foregoing;
 
 
 
50

--------------------------------------------------------------------------------

 
 
(e) A case or other proceeding shall be commenced (including commencement of
such case or proceeding by way of service of process on the Borrower or any of
its Significant Subsidiaries), in any court of competent jurisdiction, seeking
(a) the liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of debts of the Borrower or any of its Significant
Subsidiaries, (b)  the appointment of a trustee, receiver, custodian,
liquidator, or the like of the Borrower or any of its Significant Subsidiaries
or of all or any substantial part of the assets of the Borrower or such
Significant Subsidiary, (c) similar relief in respect of the Borrower or any of
its Significant Subsidiaries under any law relating to bankruptcy, insolvency,
reorganization, winding up, or composition or readjustment of debts, or a
warrant of attachment, execution, or similar process shall be issued against a
substantial part of the property of the Borrower or any of its Significant
Subsidiaries and such case, proceeding, warrant, or process shall continue
undismissed or unstayed and in effect for a period of 45 days, or an order,
judgment, or decree approving or ordering any of the foregoing shall be entered
in an involuntary case under such federal bankruptcy laws;
 
(f) (i) A trustee shall be appointed to administer any Plan under Section 4042
of ERISA, or the PBGC shall institute proceedings to terminate, or to have a
trustee appointed to administer any Plan and such proceedings shall continue
undismissed or unstayed and in effect for a period of 30 days, (ii) the Borrower
or any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders is likely to, incur any liability in connection with a
withdrawal from a “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA), or (iii) any other event or condition shall occur or exist with respect
to a Plan and any of  (i), (ii) or (iii) shall result in any liability which has
a Material Adverse Effect;
 
(g) The Borrower or any of its Significant Subsidiaries shall (i) default in any
payment of principal or interest on any Indebtedness in an aggregate amount in
excess of $100,000,000 or in the payment of any guarantee thereof beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness or guarantee was created; or (ii) default beyond any
applicable grace period in the observance or performance of any other agreement
or condition relating to any such Indebtedness or guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity; provided, however, that if such
default shall be cured by the Borrower or such Significant Subsidiary or waived
by the holders of such Indebtedness and any acceleration of maturity having
resulted from such default shall be rescinded or annulled, in each case in
accordance with the terms of such agreement or instrument, without any
modification of the terms of such Indebtedness requiring the Borrower or such
Significant Subsidiary to furnish additional or other security therefor reducing
the average life to maturity thereof or increasing the principal amount thereof,
or any agreement by the Borrower or such Significant Subsidiary to furnish
additional or other security therefor or to issue in lieu thereof Indebtedness
secured by additional or other collateral or with a shorter average life to
maturity or in a greater principal amount, then any default hereunder by reason
thereof shall be deemed likewise to have been
 
 
 
51

--------------------------------------------------------------------------------

 
 
thereupon cured or waived unless payment of the Loans and, if applicable,
Swingline Loans hereunder has been accelerated prior to such cure or waiver; or
 
(h) There shall have been entered by a court of competent jurisdiction within
the United States and shall not have been vacated, discharged or stayed within
sixty (60) days from the entry thereof (or such longer period as may be provided
by law) one or more final judgments or final decrees for payment of money
against the Borrower or any of its Significant Subsidiaries involving in the
aggregate a liability (to the extent not paid or covered by insurance) in excess
of $100,000,000;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (d) or (e) of this Section with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans and
Swingline Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all
obligations in respect of LC Exposure, whether or not such obligations are
contingent or unmatured and whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans and Swingline Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all obligations in respect of LC Exposure, whether or
not such obligations are contingent or unmatured and whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor for the full amount thereof
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents.  After all such Letters of Credit shall have
expired or been fully drawn upon, all obligations in respect of the LC Exposure
shall have been satisfied and all other obligations of the Borrower hereunder
and under the other Loan Documents shall have been paid in full, the balance, if
any, in such cash collateral account shall be returned to the Borrower (or such
other Person as may be lawfully entitled thereto).  Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived.
 
SECTION 8.  THE ADMINISTRATIVE AGENT
 
 
52

--------------------------------------------------------------------------------

 
 
8.1. Appointment.  Each Lender hereby designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents; and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.   Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
8.2. Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible to the Lenders for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
8.3. Exculpatory Provisions.  Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable to any Lender for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder.  The Administrative Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of the Borrower.
 
8.4. Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any Note,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction
 
 
53

--------------------------------------------------------------------------------

 
 
by the Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans and Swingline Loans.
 
8.5. Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
8.6. Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
 
8.7. Indemnification.  The Lenders agree to indemnify each Agent in its capacity
as the Administrative Agent or a Co-Syndication or Documentation Agent, as the
case may be (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date
 
 
 
54

--------------------------------------------------------------------------------

 
 
upon which the Commitments shall have terminated, the Letters of Credit shall
have terminated or expired and the Loans and Swingline Loans shall have been
paid in full, ratably in accordance with such Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans and Swingline Loans or the termination or expiration of the Letters
of Credit) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
 
8.8. Administrative Agent in Its Individual Capacity.  The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower as though the Administrative Agent
were not the Administrative Agent hereunder and under the other Loan
Documents.  With respect to the Loans and the Swingline Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender”, “Lenders” and
“Swingline Lender” shall include the Administrative Agent in its individual
capacity.
 
8.9. Successor Administrative Agent The Administrative Agent may resign as
Administrative Agent at any time upon 30 days’ notice by notifying the Lenders
and the Borrower.  Additionally, if the Lender then acting as the Administrative
Agent is (x) a Defaulting Lender and (y) the subject of a Bankruptcy Event, then
the Administrative Agent may be removed by the  Borrower.  If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents or is removed pursuant to the immediately preceding sentence,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, subject to approval by the Borrower, whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans.  In the event that no such successor Administrative Agent is so
appointed by the Required Lenders within 30 days of the Administrative Agent’s
notice of resignation, the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent (subject to the approval of
the Borrower) as provided above.  After any removed Administrative Agent’s
removal or retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8 and Section 9.5 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement and the other Loan Documents.
 
 
55

--------------------------------------------------------------------------------

 
 
8.10. The Co-Syndication and Documentation Agents.  Neither the Co-Syndication
Agents nor the Documentation Agents (nor any of them individually) in their
respective capacities as such shall have any rights, duties or responsibilities
hereunder, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Co-Syndication Agents
or the Documentation Agents (or any of them individually) in their capacities as
Agents.
 
SECTION 9.  MISCELLANEOUS
 
9.1. Amendments and Waivers.   The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, enter into with the Borrower written amendments, supplements,
modifications or waivers hereto and to the other Loan Documents; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) (A) reduce the amount or extend the scheduled date of maturity of any
Loan or Swingline Loan or reimbursement obligation in respect of any LC
Disbursement, (B) alter the pro rata payment sharing requirements of the first
sentence of Section 2.11(a) (other than in connection with an amend and extend
transaction offered ratably to all similarly situated Lenders), (C) reduce the
stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or (D) increase the amount or extend the termination
date of any Lender’s Commitment, in each case without the consent of each Lender
affected thereby, or (ii) amend, modify or waive any provision of this Section
or reduce the percentage specified in the definition of Required Lenders, in
each case without the written consent of all the Lenders or (iii) (A) amend,
modify or waive any provision of Section 8 without the written consent of the
then Administrative Agent, (B) amend, modify or waive any provision directly
affecting the rights or duties of any Issuing Lender without the written consent
of such Issuing Lender or (C) amend, modify or waive any provision affecting the
rights or duties of any Swingline Lender without the written consent of such
Swingline Lender.
 
Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any document.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, modification, waiver or consent hereunder
except for matters described in clause (i) of the first paragraph of this
Section 9.1 (but only to the extent such Defaulting Lender would be adversely
disproportionately affected by such amendment, modification, waiver or consent)
requiring the consent of such affected Lender.
 
9.2. Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, addressed as follows in the case
of the Borrower and the Administrative Agent, and as set forth in Schedule 1.1
in the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto:
 
 
56

--------------------------------------------------------------------------------

 
 
The Borrower:
Southern California Edison Company

 
2244 Walnut Grove Avenue

 
Rosemead, California 91770

 
Attention:  Manager of Cash Management

 
Fax:  (626) 302-1472

 
 
The Administrative Agent:
Loan and Agency Services Group

 
1111 Fannin, Floor 10

 
Houston, Texas  77002

 
Attention:  Kimberly Brown

 
Fax:  (713) 427-6307

 
and

 
Attention:  Juan Javellana

 
Fax:  (212) 270-3089

 
 
The Swingline Lender
Loan and Agency Services Group

 
1111 Fannin, Floor 10

 
Houston, Texas  77002

 
Attention:  Kimberly Brown

 
Fax:  (713) 427-6307

 
and

 
Attention:  Juan Javellana

 
Fax:  (212) 270-3089

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.1, 2.2, 2.5, 2.6, 2.10,  2.13, 2.19 or 2.20
or Section 3 shall not be effective until received.
 
9.3. No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
9.4. Survival.  (a)  The agreements contained in Sections 2.13, 2.14, 2.15, 8.7,
9.5, 9.11, 9.12 and 9.13 shall survive the termination of this Agreement, the
expiration or termination of the Letters of Credit and the payment of the Loans
and Swingline Loans and all other amounts payable hereunder.
 
(b) All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.
 
 
57

--------------------------------------------------------------------------------

 
 
9.5. Payment of Expenses.  The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents including, without limitation, the reasonable fees and expenses of one
joint counsel to the Agents in connection with this Agreement and the other Loan
Documents, (b) to pay or reimburse each Lender and the Administrative Agent for
all its out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement or the other Loan
Documents including, without limitation, the fees and disbursements of one joint
counsel (and, if required, one regulatory counsel) to the Lenders and the
Administrative Agent, provided that, notwithstanding the foregoing, the Borrower
agrees to pay or reimburse the fees and disbursements of separate counsel to any
Lender or the Administrative Agent to the extent of any conflict of interest
among the Lenders or between the Lenders and the Administrative Agent, (c) to
pay, indemnify, or reimburse each Lender and the Administrative Agent for, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents and (d) to pay,
indemnify, and hold each Agent, Lender, Issuing Lender, and each of their
respective Affiliates, and their respective directors, officers, employees,
advisors, affiliates and agents (each, an “indemnified person”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and the other Loan Documents
and the use of proceeds of the Loans or Letters of Credit (all the foregoing in
this clause (d), collectively, the “indemnified liabilities”), provided, that
the Borrower shall have no obligation hereunder to any indemnified person with
respect to indemnified liabilities that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such indemnified person, from the breach by
such indemnified person of its Contractual Obligations to the Borrower or from
negotiated settlements of pending or threatened legal actions entered into by
such indemnified person without the Borrower’s consent.  No indemnified person
referred to above shall be liable for any damages arising from the unauthorized
use by unintended recipients of any information or other materials distributed
to such recipients by such indemnified person through electronic
telecommunications or other information transmission systems in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such indemnified person as determined
by a court of competent jurisdiction in a final and non appealable
decision.  Notwithstanding the foregoing, this Section 9.5 shall not apply with
respect to taxes other than any taxes that represent losses or damages arising
from any non-tax claim.
 
9.6. Transfer Provisions.   (a)  Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.
 
 
 
58

--------------------------------------------------------------------------------

 
 
(b) Participations. Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”), other than to the Borrower and
its Affiliates, participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan and interests for all purposes under
this Agreement and the other Loan Documents, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.13, 2.14 and 2.15 with respect to its
participation in the Commitments and the Loans and Swingline Loans outstanding
from time to time as if such Participant were a Lender; provided that, in the
case of Section 2.14, such Participant shall have complied with the requirements
of said Section as if it were a Lender (it being understood that the
documentation required under Section 2.14(e) shall, subject to applicable law,
be delivered to the transferring Lender); and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
 
(c) Assignments.  Any Lender may, in the ordinary course of its commercial
lending business and in accordance with applicable law, at any time and from
time to time, with the consent of the Issuing Lenders (which consent shall not
be unreasonably withheld or delayed) assign to any Lender or any Affiliate
thereof or, with the consent of the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lenders (which consent of the Borrower, the
Administrative Agent, the Issuing Lenders and the Swingline Lenders shall not be
unreasonably withheld or delayed and which consent shall not be required from
the Borrower during the continuation of an Event of Default and shall be deemed
given if the Borrower has not objected thereto within fifteen Business Days of
notice thereof), to an additional bank or financial institution (an “Assignee”)
all or any part of its rights and obligations under this Agreement and the other
Loan Documents pursuant to an Assignment and Assumption, substantially in the
form of Exhibit E (an “Assignment and Assumption”), executed by such
 
 
 
59

--------------------------------------------------------------------------------

 
 
Assignee, such assigning Lender, and (to the extent required by this paragraph)
the Administrative Agent, the Issuing Lender and the Swingline Lender (and, in
the case of an Assignee that is not then a Lender or an Affiliate thereof, by
the Borrower) and delivered to the Administrative Agent for its acceptance and
recording in the Register, provided that, in the case of any such assignment to
an additional bank or financial institution, (i) the sum (without duplication)
of the aggregate principal amount of the Commitments and Exposure being assigned
shall not be less than $10,000,000 (or, if such Assignee is an Affiliate of a
Lender, $5,000,000, or such lesser amount as may be agreed to by the Borrower
and the Administrative Agent) and (ii) (x) the sum (without duplication) of the
aggregate principal amount of the Commitments and Exposure retained by the
assigning Lender, if any, shall not be less than $10,000,000 (or such lesser
amount as may be agreed to by the Borrower and the Administrative Agent) or (y)
after giving effect to such assignment, the assigning Lender shall hold no Loans
or Commitments.
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Assumption, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with a Commitment as set forth therein, and (y) the assigning Lender thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto), but shall retain its rights pursuant to Sections 2.13, 2.14 and
2.15 in respect of the period prior to such effective date.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.6(c) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (b) of this Section.
 
(d) The Register.  The Administrative Agent, on behalf of the Borrower, shall
maintain at the address of the Administrative Agent referred to in Section 9.2 a
copy of each Assignment and Assumption delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amounts of the Loans, Swingline Loans and LC
Exposure owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of a Loan, Swingline Loan or other
obligation hereunder for all purposes of this Agreement and the other Loan
Documents, notwithstanding any notice to the contrary.  Any assignment of any
Loan, Swingline Loan or other obligation hereunder not evidenced by a Note shall
be effective only upon appropriate entries with respect thereto being made in
the Register.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(e) Recordation.  Upon its receipt of an Assignment and Assumption executed by
an assigning Lender and an Assignee, the Administrative Agent and the Issuing
Lender (and, in the case of an Assignee that is not then a Lender or an
Affiliate thereof, by the Borrower) together with payment to the Administrative
Agent of a registration and processing fee of $3,500, the Administrative Agent
shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
 
 
 
60

--------------------------------------------------------------------------------

 
 
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrower.
 
(f) Disclosure.  Subject to Section 9.14, the Borrower authorizes each Lender to
disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee, any and all financial information in such Lender’s
possession concerning the Borrower and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrower pursuant to this Agreement or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
 
(g) Pledges.  For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Loans, Swingline
Loans and Notes relate only to absolute assignments and that such provisions do
not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law.
 
9.7. Adjustments; Set-Off.  (a)  Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or
Lenders, if any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or LC Exposure or
participations in Swingline Loans, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7(d) or (e), or otherwise), in
a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, or LC Exposure or participations in Swingline Loans, such benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loans, LC Exposure and
participations in Swingline Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.  Notwithstanding the foregoing, no Lender shall exercise any right of
set-off against the Borrower in connection with this Agreement without the
consent of the Required Lenders.
 
(b) In addition to any rights and remedies of the Lenders provided by law, upon
(i) the occurrence and during the continuance of any Event of Default and (ii)
the declaration by Lenders having more than 66 2/3 % in aggregate amount of the
Commitments (or, if the Commitments have been terminated, by Lenders having more
than 66 2/3 % of the Total Exposures) pursuant to Section 7 of the Loans and
Swingline Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents to be due and payable,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional
 
 
61

--------------------------------------------------------------------------------

 
 
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower; provided
that if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lenders and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
9.8. Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
transmission, facsimile or any other electronic means that reproduces an image
of the actual executed signature page), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
 
9.9. Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.10. Integration.  This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
 
9.11. GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
9.12. WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.
 
 
62

--------------------------------------------------------------------------------

 
 
9.13. Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably and
unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County, Borough of Manhattan and of the United States District Court
for the Southern District of New York, and appellate courts from any thereof;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
9.14. Confidentiality.  Each of the Administrative Agent and the Lenders
expressly agree, for the benefit of the Borrower and its Subsidiaries, to
maintain the confidentiality of the Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (b) to the extent requested by any regulatory authority, (c) in
any legal, judicial, administrative proceeding or other compulsory process or to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an express agreement for the benefit of the Borrower and its
Subsidiaries containing provisions substantially the same as those of this
Section 9.14, to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement, (g)
with the prior express written consent of the Borrower or its Subsidiaries, as
applicable, (h) to rating agencies in connection with this Agreement, (i) for
purposes of establishing a “due diligence” defense or (j) to the extent such
Confidential Information (i) becomes publicly available other
 
 
 
63

--------------------------------------------------------------------------------

 
 
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or its Subsidiaries.  For the purposes of this Section
9.14, “Confidential Information” means all information, including material
nonpublic information within the meaning of Regulation FD promulgated by the SEC
(“Regulation FD”), received from the Borrower or its Subsidiaries relating to
such entities or their respective businesses, other than any such information
that is available to any Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by such entities; provided that, in the case of
information received from the Borrower or its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Confidential Information as provided in this Section 9.14 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information; provided,
however, that with respect to disclosures pursuant to clauses (b) and (c) of
this Section, unless prohibited by law or applicable court order, each Lender
and the Administrative Agent shall attempt to notify the Borrower and its
Subsidiaries of any request by any governmental agency or representative thereof
or other Person for disclosure of Confidential Information after receipt of such
request, and if reasonable, practicable and permissible, before disclosure of
such Confidential Information.  It is understood and agreed that the Borrower,
its Subsidiaries and their respective Affiliates may rely upon this Section 9.14
for any purpose, including without limitation to comply with Regulation FD.
 
9.15. USA Patriot Act.  Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
 
9.16. California Judicial Reference.  If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section 9.5,
the Borrower shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.
 
9.17. No Fiduciary Duty.  No Credit Party acting in its capacity as such shall
be deemed to be in an advisory, fiduciary or agency relationship with the
Borrower and its Affiliates or have a fiduciary or other implied duty to the
Borrower and its Affiliates.
 


 
64 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
SOUTHERN CALIFORNIA EDISON COMPANY
 
 
By
 /s/ George T. Tabata  

 
 
Name:  George T. Tabata

 
Title:  Assistant Treasurer

 
 
 
 
 
 
 
[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]

 
65 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Swingline Lender
 
 
By:
 /s/ Juan Javellana  

 
 
Name:  Juan Javellana

 
Title:    Executive Director

 
 
 

 
[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]

                                                                   
 
 

--------------------------------------------------------------------------------

 


UNION BANK, N.A.




By:   /s/ Jeff Fesenmaier                                                     
Name:  Jeff Fesenmaier
Title:    Vice President


 
 
 
 
 
 
 
[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 


 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:   /s/ Yann
Blindert                                                          
Name:  Yann Blindert
Title:    Director
 
 
 
 
 
 
 
[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


BARCLAYS BANK PLC




By:   /s/Ann E. Sutton                                                          
Name:  Ann E. Sutton
Title:    Director


 
 
 

 
[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


CITIBANK, N.A.




By:   /s/ Scott
McMurtry                                                                      
Name:  Scott McMurtry
Title:    Vice President
 
 
 

 


[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]



 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND plc






 
By:
 /s/ Tyler J. McCarthy  

 
Name:  Tyler J. McCarthy

 
Title:    Director

 
 
 
 

 
[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

BANK OF CHINA, LOS ANGELES BRANCH
 
 




 
By:
 /s/ Jason Fu  

 
Name:  Jason Fu

 
Title:    Vice President





 
 
 
 


[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 




 
 

BANK OF THE WEST






 
By:
 /s/ Shikha Rehman  

 
Name:  Shikha Rehman

 
Title:    Senior Vice President



 
 
 

 
 


[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

BNP PARIBAS






 
By:
 /s/ Denis O'Meara  

 
Name: Denis O'Meara

 
Title:   Managing Director



 


 
By:
 /s/ Pasquale Perraglia  

 
Name: Pasquale Perraglia

 
Title:   Vice President



 

 
 


[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

CHANG HWA COMMERCIAL BANK, LTD.
NEW YORK BRANCH






 
By:
 /s/Eric Y.S. Tsai  

 
Name:  Eric Y.S. Tsai

 
Title:    V.P. & General Manager



 
 
 

 
 


[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

City National Bank, a National
Banking association 






 
By:
 /s/ Russ Gorman  

 
Name:  Russ Gorman

 
Title:    SVP & Manager





 
 
 
 


[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

MORGAN STANLEY BANK, N.A.,






 
By:
 /s/ Michael King  

 
Name:  Michael King

 
Title:    Authorized Signatory





 


[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

PNC Bank, National Association






 
By:
 John Berry  

 
Name:  John Berry

 
Title:    Vice President





 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

ROYAL BANK OF CANADA






 
By:
 Kyle E. Hoffman  

 
Name:  Kyle E. Hoffman

 
Title:    Authorized Signatory





 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

SunTrust Bank






 
By:
 /s/ Andrew Johnson  

 
Name:  Andrew Johnson

 
Title:    Director





 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
 

THE BANK OF NEW YORK MELLON






 
By:
 /s/ Mark W. Rogers  

 
Name:  Mark W. Rogers

 
Title:    Vice President





 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



 
 

The Northern Trust Company






 
By:
 /s/ Alex Cullen  

 
Name:  Alex Cullen

 
Title:    Credit Portfolio Manager





 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

US Bank, National Association






 
By:
 /s/ Holland H. Williams  

 
Name:  Holland H. Williams

 
Title:    Assistant Vice President





 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


 
 

UBS AG, STAMFORD BRANCH






 
By:
 /s/ Iria R. Otsa  

 
Name:  Iria R. Otsa

 
Title:    Associate Director




 
By:
 /s/ Mary E. Evans  

 
Name:  Mary E. Evans

 
Title:    Associate Director




 

[SIGNATURE PAGE TO SOUTHERN CALIFORNIA EDISON CREDIT AGREEMENT]
 